Exhibit 10.3

 

 

 

 

BOND AGREEMENT

 

By and Among

 

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY

 

and

 

RBH-TRB EAST MEZZ URBAN RENEWAL ENTITY, LLC

 

and

 

TD BANK, N.A.

as Purchaser

 

 

Dated as of December 1, 2011

 

 

 

 

--------------------------------------------------------------------------------


 

BOND AGREEMENT

 

(RBH-TRB East Mezz Urban Renewal Entity, LLC - 2011 Project)

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.

Definitions

3

 

ARTICLE II

 

THE FINANCING

 

Section 2.01.

Opinion of Counsel for the Borrower

16

Section 2.02.

Opinion of Bond Counsel

16

Section 2.03.

Loan and Other Documents

16

Section 2.04.

Legal Matters

17

Section 2.05.

Bond Issuance Fee

17

Section 2.06.

The Loan

17

Section 2.07.

New Markets Tax Credit Financing

17

 

ARTICLE III

 

THE BONDS

 

Section 3.01.

The Bonds

19

Section 3.02.

Transfer of Bonds; Restriction on Transfer

19

Section 3.03.

Execution of Indenture

20

Section 3.04.

Replacement of Mutilated, Destroyed, Lost or Stolen Bonds

21

Section 3.05.

Cancellation of Bonds and Return of Note Upon Payment in Full

21

Section 3.06

Findings of Authority

21

 

ARTICLE IV\

 

THE LOAN

 

Section 4.01.

The Loan

22

Section 4.02.

The Debt Service Fund

22

Section 4.03.

Security

23

Section 4.04.

Incorporation of Terms

24

 

i

--------------------------------------------------------------------------------


 

Section 4.05.

Payments

24

Section 4.06.

Method of Payment

24

Section 4.07.

Prepayment

24

Section 4.08.

Late Charge

24

Section 4.09.

No Abatement of Payments

24

Section 4.10.

Repair, Restoration and Relocation

25

 

ARTICLE V

 

ESCROW ACCOUNTS, REBATE ACCOUNT AND ESCROW AGENT

 

Section 5.01.

Creation of the Loan, Sale of the Bonds, Deposits in the Escrow Account

26

Section 5.02.

Disbursements of Bond Proceeds

26

Section 5.03.

(Intentionally Omitted)

26

Section 5.04.

No Liability of Authority, Purchaser or Agent

26

Section 5.05.

Furnishing Documents to the Authority

26

Section 5.06.

Establishment of Completion Date

27

Section 5.07.

Borrower Required to Pay if Bond Proceeds Are Insufficient

27

Section 5.08.

Debt Service Fund and Escrow Accounts in Event of Default or Cancellation

27

Section 5.09.

Establishment of Rebate Account

28

Section 5.10.

Establishment of the Subsidy Receipt Account

28

Section 5.11.

Duties of the Escrow Agent with Respect to this Bond Agreement

28

Section 5.12.

Resignation of the Escrow Agent

30

Section 5.13.

Removal of the Escrow Agent

30

Section 5.14.

Appointment of Successor Escrow Agent

30

Section 5.15.

Transfer of Rights and Property to Successor Escrow Agent

31

Section 5.16.

Merger or Consolidation

31

Section 5.17.

Conflicts

31

 

ARTICLE VI

 

REPRESENTATIONS OF THE AUTHORITY

 

Section 6.01.

Authority Representations

33

Section 6.02.

Designation of Bonds

34

Section 6.03.

Authority Pledge

34

 

ARTICLE VII

 

REPRESENTATIONS AND DUTIES OF THE PURCHASER

 

Section 7.01.

Purchaser Representations

35

Section 7.02.

Tax Consequences

35

Section 7.03.

Filing of Other Documents

35

Section 7.04.

Notice of Events of Default

36

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

 

Section 8.01.

Organization, Powers, etc.

37

Section 8.02.

Execution of Loan Documents

37

Section 8.03.

Title to Collateral

37

Section 8.04.

Litigation

37

Section 8.05.

Payment of Taxes

38

Section 8.06.

No Defaults

38

Section 8.07.

No Material Adverse Change; Financial Statements; and Solvency

38

Section 8.08.

Obligations of the Borrower

38

Section 8.09.

Reserved

38

Section 8.10.

Design of the Project

38

Section 8.11.

Commencement of Project; Proper Charges

39

Section 8.12.

Placement in Service

39

Section 8.13.

Financial Conflicts of Interest

39

Section 8.14.

No Federal Guaranty

39

Section 8.15.

Issuance Costs

39

Section 8.16.

Arbitrage

39

Section 8.17.

Important Inducement

39

Section 8.18.

No Action

39

Section 8.19.

Maturity Limitation

39

Section 8.20.

Expenditure Representation

39

Section 8.21.

Unexpended Bond Proceeds

40

 

ARTICLE IX

 

COVENANTS OF THE BORROWER

 

Section 9.01.

Insurance Required

41

Section 9.02.

Payment of Taxes, etc.

41

Section 9.03.

Compliance with Code and Arbitrage Regulations

41

Section 9.04.

Compliance with Applicable Laws

45

Section 9.05.

Environmental Covenant

46

Section 9.06.

Financial Statements

46

Section 9.07.

Mergers, etc.

47

Section 9.08.

Assignment of Bond Agreement

47

Section 9.09.

Indemnification

47

Section 9.10.

Additional Debt; Secondary Financing

49

Section 9.11.

Brokerage Fee

49

Section 9.12.

Additional Covenants Concerning the Collateral

49

Section 9.13.

Borrower Account

51

Section 9.14.

Financial Covenants

51

 

iii

--------------------------------------------------------------------------------


 

Section 9.15.

Right to Reappraise

51

Section 9.16.

Change in Location

52

Section 9.17.

Change in Location

52

 

ARTICLE X

 

BORROWER’S REPRESENTATIONS, WARRANTIES AND COVENANTS TO THE AUTHORITY

 

Section 10.01.

Inducement

53

Section 10.02.

No Untrue Statements

53

Section 10.03.

Project Users

53

Section 10.04.

Maintain Existence, Merge, Sell, Transfer

53

Section 10.05.

Relocate Project

54

Section 10.06.

Operate Project

54

Section 10.07.

Annual Certification

54

Section 10.08.

Preservation of Project

54

Section 10.09.

Access to the Project and Inspection

55

Section 10.10.

Additional Information

55

Section 10.11.

Project Sign

55

Section 10.12.

Affirmative Action and Prevailing Wage Regulations; Davis-Bacon Compliance

55

 

ARTICLE XI

 

DEFAULTS AND REMEDIES

 

Section 11.01.

Event of Default

56

Section 11.02.

Purchaser’s Remedies

57

Section 11.03.

Authority’s Remedies

60

Section 11.04.

Effect of Cancellation of the Bonds

60

Section 11.05.

No Remedy Exclusive

61

Section 11.06.

Waiver of Event of Default

61

Section 11.07.

Agreement to Pay Attorneys’ Fees and Expenses

61

Section 11.08.

Immunity of the Authority

62

Section 11.09.

No Additional Waiver Implied by One Waiver

62

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01.

Notice

63

Section 12.02.

Concerning Successors and Assigns; Participations

64

Section 12.03.

Costs and Expenses

64

Section 12.04.

New Jersey Law Governs

64

Section 12.05.

Modification in Writing

64

 

iv

--------------------------------------------------------------------------------


 

Section 12.06.

Failure to Exercise Rights

64

Section 12.07.

Assignment of Loan Documents

65

Section 12.08.

Further Assurances and Corrective Instruments

65

Section 12.09.

Authority May Rely on Certificates.

65

Section 12.10.

Captions

65

Section 12.11.

Severability

65

Section 12.12.

Counterparts

65

Section 12.13.

Effective Date and Term

66

Section 12.14.

Application of New Jersey Contractual Liability Act

66

Section 12.15.

Waiver of Jury Trial

66

 

 

 

Exhibit A

Borrower’s Completion Certificate

 

Exhibit B

Post Issuance Compliance

 

 

 

 

Schedule A

Exceptions to Section 8.10

 

Schedule B

(Intentionally Omitted)

 

Schedule C

Debt Service Schedule

 

 

v

--------------------------------------------------------------------------------


 

BOND AGREEMENT

 

THIS BOND AGREEMENT dated as of December 1, 2011 by and among the NEW JERSEY
ECONOMIC DEVELOPMENT AUTHORITY (the “Authority”), a public body corporate and
politic constituting an instrumentality of the State of New Jersey, RBH-TRB EAST
MEZZ URBAN RENEWAL ENTITY, LLC (the “Borrower”), a New Jersey limited liability
company and TD BANK, N.A., a national banking association, organized and
existing under the laws of the United States of America (the “Purchaser”).

 

WHEREAS, the New Jersey Economic Development Authority Act, constituting Chapter
80 of the Pamphlet Laws of 1974 of the State of New Jersey, approved on August
7, 1974, as amended and supplemented, (the “Act”) declares it to be in the
public interest and to be the policy of the State of New Jersey (the “State”) to
foster and promote the economy of the State, increase opportunities for gainful
employment and improve living conditions, assist in the economic development or
redevelopment of political subdivisions within the State, and otherwise
contribute to the prosperity, health and general welfare of the State and its
inhabitants by inducing manufacturing, industrial, commercial, recreational,
retail, service and other employment promoting enterprises to locate, remain or
expand within the State by making available financial assistance; and

 

WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered to
extend credit to such employment promoting enterprises in the name of the
Authority on such terms and conditions and in such manner as it may deem proper
for such consideration and upon such terms and conditions as the Authority may
determine to be reasonable; and

 

WHEREAS, RBH-TRB East Mezz Urban Renewal Entity, LLC (the “Applicant”) has
applied to the Authority for financial assistance in the principal amount not to
exceed $22,750,000, the proceeds of which will be used by the Borrower in
combination with various sources of funding, on or after the date hereof, to
facilitate a New Markets Tax Credit financing (the “NMTC Financing”) for the
purpose of ultimately making several loans to the QALICB (as defined herein) to
provide for the construction of the Charter School Project (as defined below);
and

 

WHEREAS, the Charter School Project consists of the construction of that portion
of (a) two (2) buildings located on Block 57.05, Lot 3.01 (a.k.a. Building 2);
and Block 58, Lot 35.01 (a.k.a. Building 6.1); and (b) a parking lot located on
Block 95, Lots 1, 2, 3, 4, 8, 10, 16 and 31 (the “Parking Lot”, together with
Building 2 and Building 6.1, the “Parcels”), all on the current official tax map
of the City of Newark, County of Essex and State of New Jersey, which will house
three (3) charter schools as tenants that will occupy approximately 94,000
square feet (collectively, the “Charter School Project” or “Project”); and

 

WHEREAS, the Authority has, by resolution duly adopted in accordance with the
Act on March 3, 2011, accepted the application of the Applicant for assistance
in financing the construction of the components of the Charter School Project
that will house the charter schools; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Authority has granted an allocation of $9,750,000 of the bond
volume cap created under Section 54F of the Code for the issuance of Qualified
School Construction Bonds for the benefit of the public schools being funded
from its 2010 QSCB allocation; and

 

WHEREAS, the State Superintendent of Schools of the Newark Public Schools has
granted an allocation of $12,998,000 of the bond volume cap created under
Section 54F of the Code for the issuance of Qualified School Construction Bonds
for the benefit of the public schools being funded from its 2010 QSCB
allocation; and

 

WHEREAS, the Authority has by resolution, duly adopted in accordance with the
Act on August 25, 2011, authorized the issuance of up to $22,750,00 of its
Qualified School Construction Bonds (as hereinafter further defined); and

 

WHEREAS, the Authority has by resolution, duly adopted in accordance with the
Act on November 9, 2011, also authorized a new allocation for the issuance and
sale of its Qualified School Construction Bonds (RBH-TRB East Mezz Urban Renewal
Entity, LLC — 2011 Project) pursuant to Section 54 F of the Code in the
aggregate principal amount of up to $22,748,000 to be executed, delivered and
sold to the Purchaser for the purpose of making a loan to the Borrower in order
to finance the Project; and

 

WHEREAS, the execution and delivery of this Bond Agreement have been duly
authorized by the parties and all conditions, acts and things necessary and
required by the Constitution or statutes of the State or otherwise to exist, to
have happened, or to have been performed precedent to or in the execution and
delivery of this Bond Agreement do exist, have happened and have been performed;
and

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
representations herein, and intending to be legally bound the parties hereto
hereby mutually agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                             Definitions.  As used herein, the
following terms shall have the following meanings unless a different meaning
clearly appears from the context:

 

“Act” shall mean the New Jersey Economic Development Authority Act, constituting
Chapter 80 of the Pamphlet Laws of 1974 of the State, approved on August 7,
1974, as amended and supplemented;

 

“Additional Interest” shall have the meaning set forth in the Note;

 

“Additional Interest Rate” shall have the meaning set forth in the Note;

 

“Affiliate” shall mean a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
specified Person, except in those cases where the controlling Person exercises
control solely in a fiduciary capacity;

 

“Affirmative Action Requirements” or “Affirmative Action Program” and
“Prevailing Wage Requirements”, “Prevailing Wage Provision” means the
requirements of the Authority set forth in the Authority Regulations and any
other affirmative action and prevailing wage requirements of the Authority from
time to time announced, as the same may from time to time be revised, amended or
supplemented;

 

“Agent” shall mean the Bank;

 

“Application” shall mean the Application for Financial Assistance dated January
21, 2011, directed to the Authority, seeking financial assistance for the
Project, and all attachments, exhibits, correspondence and modifications
submitted in writing to the Authority in connection with said application;

 

“Article” shall mean a specified article hereof, unless otherwise indicated;

 

“Assignment of Contract Licenses and Permits” shall mean that certain Assignment
of Contract Licenses and Permits to be dated on or about the Release Date, by
and among the Borrower, the QLICB, the Purchaser, CRDA and BCDC;

 

“Assignment of Ground Lease” shall mean the Assignment of the Ground Lease, if
any, dated the Release Date, from the Borrower to the Authority in connection
with the Premises, as amended and/or restated from time to time;

 

“Assignment of Leases and Rents” shall mean that certain Assignment of Leases
and Rents, if any, dated the Release Date, from the Borrower, the QALICB, the
Purchaser, CRDA

 

3

--------------------------------------------------------------------------------


 

and BCDC to the Authority in connection with the Premises, as amended and/or
restated from time to time;

 

“Authority” shall mean the New Jersey Economic Development Authority, a public
body corporate and politic constituting an instrumentality of the State,
exercising public and essential governmental functions;

 

“Authority’s Assignment” shall mean the assignment dated the Closing Date which
is made part of the Record of Proceedings, wherein the Authority assigns to the
Purchaser its right, title and interest in and to the Note and the Bond
Agreement and pledges the revenues payable to the Authority in connection with
the Project, and as the same may be amended and restated to assign to the
Purchaser the Authority’s right, title and interest in and to the other Loan
Documents to which the Authority is a party (in each case subject to the
Authority’s Reserved Rights);

 

“Authorized Authority Representative” shall mean any individual or individuals
duly authorized by the Resolution and the by-laws of the Authority to act on its
behalf;

 

“Authorized Borrower Representative” shall mean any individual or individuals
duly authorized by the Borrower to act on its behalf;

 

“Authorized Purchaser Representative” shall mean any individual or individuals
duly authorized by the Purchaser to act on its behalf;

 

“Available Project Proceeds” means (i) Sale Proceeds (as defined in Section
1.148-1 of the Regulations and further described below) less Issuance Expenses
of the Bonds plus (ii) Investment Proceeds (as defined in Section 1.148-1 of the
Regulations and further described below). Sale Proceeds are defined as amounts
actually or constructively received from the sale of Qualified School
Construction Bonds. For these purposes, Investment Proceeds means any amounts
actually or constructively received from the investment of (i) above;

 

“Bank” shall mean TD Bank, N.A., and/or its successors and assigns;

 

“BCDC shall mean the Brick City Development Corporation, a New Jersey
corporation;

 

“Bond” or “Bonds” shall mean the Qualified School Construction Bonds (RBH-TRB
East Mezz Urban Renewal Entity, LLC - 2011 Project) issued hereunder in the
aggregate principal amount of $22,748,000 dated the Closing Date;

 

“Bond Agreement” shall mean this Bond Agreement;

 

“Bond Counsel” shall mean the law firm of Wolff & Samson PC, One Boland Drive,
West Orange, New Jersey or any other attorney-at-law or firm of attorneys (other
than an employee of the Borrower but including any law firm serving as counsel
to the Borrower) satisfactory to the Purchaser and the Authority and nationally
recognized as experienced in

 

4

--------------------------------------------------------------------------------


 

matters relating to the tax exemption of interest on bonds of states and
political subdivisions as well as tax credit bonds;

 

“Bond Proceeds” shall mean the amount paid to the Authority by the Purchaser as
the purchase price of the Bonds, which shall be limited to $22,748,000, together
with interest income earned thereon, if any;

 

“Bond Year” when used in the context of the rebate requirement imposed under
Section 148(f) of the Code means, with respect to the first Bond Year, the
period beginning on the date of issuance of the Bonds, i.e., the date of initial
delivery of the Bonds in exchange for the issue price from the Purchaser, and
ending on the date one (1) year later or the close of business of such earlier
date selected by the Authority at the direction of the Borrower which is the
last day of a compounding interval used in computing the Yield on the Bonds. 
Each subsequent Bond Year begins on the day after the expiration of the
preceding Bond Year;

 

“Borrower” shall mean RBH-TRB East Mezz Urban Renewal Entity, LLC, a New Jersey
urban renewal limited liability company validly existing and in good standing
under the laws of the State of New Jersey and authorized to do business under
the laws of the State;

 

“Borrower Account” shall mean the bank account to be established by the Borrower
with the Purchaser pursuant to Section 9.13;

 

“Borrower’s Completion Certificate” shall mean the certificate described in
Section 5.06, executed by the Borrower acceptable to the Authority, wherein the
Borrower certifies as to such matters as the Authority shall require which shall
be in the form annexed hereto as Exhibit A;

 

“Building Loan Agreement” shall mean that certain Building Loan Agreement to be
dated on or about the Release Date, by and among the QLICB, the CDE’s, as
Lenders, and the Bank, as Administrative Agent that, among other things,
contains the provisions governing the use of the QLICI Loan (as defined therein)
and the provisions related to the construction of the Project;

 

“Building 2” shall mean a building of approximately 92,652 sq. ft. to be
constructed on Lot 3.01 in Block 57.05, a portion of which is to house TEAM
Academy and Discovery Charter School;

 

“Building 6.1 Escrow Account” shall mean the account, established under the
Master Escrow Deposit Agreement, into which a portion of the Bond Proceeds will
be deposited on the Release Date;

 

“Building 6.1” shall mean a building of approximately 40,920 sq. ft. to be
constructed on Lot 35.01 in Block 58, a portion of which is to house Great Oaks
Charter School, and another tenant, the CHEN School;

 

“Business Day” shall mean any day other than (i) Saturday or Sunday or, (ii) a
day on which commercial banks in New Jersey, or the city in which is located the
principal office of the Purchaser are authorized by law or executive order to
close;

 

5

--------------------------------------------------------------------------------


 

“Cancellation Date” shall have the meaning specified therefor in Section 11.03;

 

“CDE’s” shall mean, collectively, NJCC Sub-CDE and Pru Sub-CDE;

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement to
be dated on or about the Release Date by and among the Borrower, the QLICB, the
Bank, CRDA, BCDC, the CDE’s, GS Halsey NMTC Investment Fund LLC, and T.D. Bank,
N.A., as administrative agent;

 

“Closing Date” shall mean December 29, 2011;

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder from time to time in effect;

 

“Collateral” shall mean the real and personal property subject to the lien of
the Mortgage, including without limitation all fixtures, equipment and all other
assets of the Borrower used or to be used in connection with the Premises, each
of the Guaranties, the Ground Lease, and the funds in all the accounts created
hereunder (except the Rebate Account);

 

“Collateral Assignment” shall mean that certain Collateral Assignment of
Leveraged Loan Documents dated on or about the Release Date by the Borrower in
favor of the Purchaser;

 

“Collateral Pledge Agreement” shall mean that certain Collateral Pledge
Agreement to be dated on or about the Release Date by RBH-TRB East Mezz, LLC in
favor of the Purchaser;

 

“Community Development Block Grant Program” shall mean the grant program
administered through the U.S. Department of Housing and Urban Development for
purposes of benefiting undertakings such as the development project of which the
Project is a part;

 

“Community Development Block Grant Loan” shall mean the loan made by the Bank in
favor of the Borrower in the amount of $2,000,000, which will be repaid with
anticipated grant proceeds from the Community Development Block Grant Program;

 

“Community Development Block Grant Loan Documents” shall mean the loan
agreement, mortgage and security agreement, mortgage loan note and the deposit
account security agreement, all by the Borrower in favor of the Bank with
respect to the Community Development Block Grant Loan, and all other documents
and instruments executed by the Borrower or its Affiliates in connection
therewith and delivered to the Bank;

 

“Completion Date” shall mean the date of completion of the Project as stated in
the Borrower’s Completion Certificate described in Section 5.06;

 

“Construction Contract” shall mean, for purposes of the Prevailing Wage
Provision, any contract or subcontract in the amount of $2,000 or more for
construction, reconstruction, demolition, alteration, repair, or maintenance
work, including painting and decorating,

 

6

--------------------------------------------------------------------------------


 

undertaken in connection with the initial construction of the Premises and shall
mean, for purposes of the Affirmative Action Program and/or any other purpose,
any contract or subcontract for construction, reconstruction, renovation or
rehabilitation undertaken in connection with the initial construction of the
Premises;

 

“Contractor” shall mean the principal or general contractor or contractors
engaged by the Borrower in the performance of a Construction Contract; “Counsel
for the Borrower” shall mean the law firm of McManimon & Scotland, LLC, Newark,
New Jersey;

 

“Counsel for the Purchaser” shall mean the law firm of Windels, Marx, Lane &
Mittendorf, New Brunswick, New Jersey;

 

“CRDA” shall mean the Casino Reinvestment Development Authority, a public body
established in, but not of, the Department of the Treasury of the State of New
Jersey, and existing under and by virtue of the laws of the State of New Jersey;

 

“Debt Service” shall mean the scheduled amount of interest and amortization of
principal payable for any Bond Year with respect to the Bonds;

 

“Debt Service Fund” shall mean the fund established pursuant to Section 4.02
hereof;

 

“Debt Service Schedule” shall mean the schedule of debt service due on the Note
and the Bonds as set forth in Schedule C hereto;

 

“Debt Service Subsidy Payment” shall mean the Federal cash subsidy payment paid
by the United States Treasury Department to the Authority on each Interest
Payment Date equal to 100% of the interest payable on each Interest Payment Date
up to the applicable tax credit rate of 4.99%;

 

“Default Rate” shall mean the rate equal to four (4%) percent per annum above
the interest rate prevailing on the Note;

 

“Deposit Account Security Agreement” shall mean that certain Deposit Account
Security Agreement to be dated on or about the Release Date, by and between the
Guarantor and the Purchaser;

 

“Determination of Ineligibility” shall occur upon receipt by the Authority of a
proposed adverse determination by the IRS with respect to Qualified School
Construction Bonds, or receipt by the Holder of Qualified School Construction
Bonds or the Trustee of a statutory notice of deficiency by the IRS, a ruling
from the National Office of the IRS, or a final decision of a court of competent
jurisdiction which holds in effect that the requirements under the Code relating
to Qualified School Construction Bonds have been violated or not satisfied
because of any act or omission of the Borrower (or any successor or transferee);
provided, however, that the Borrower shall have an opportunity for no more than
one hundred (100) days after receipt by the Authority to initiate an appeal of
any such statutory notice, ruling or final decision and that no such statutory
notice, ruling or final decision shall be deemed a “Determination of
Ineligibility”

 

7

--------------------------------------------------------------------------------


 

if the Borrower is appealing the same during such one hundred (100) day period
in good faith until the earliest of (a) abandonment of the appeals process by
the Borrower, (b) the date on which such appeals process has been concluded
adversely to the Borrower and no further appeals are possible, or (c) twelve
(12) months after the initial receipt by the Trustee of such statutory notice,
ruling or final decision;

 

“Disbursement Account” shall mean the fund established under the Intercreditor
Agreement for the disbursement of funds for the construction of the Project;

 

“Environmental Insurance Policy” shall mean the policy of insurance issued on or
about the Release Date by Greenwich Insurance Company in favor of the Purchaser,
the Bank, the Authority and other parties or any policy issued in substitution
therefor, providing substantially similar coverage;

 

“ERISA” shall mean the federal Employee Retirement Income Security Act;

 

“Escrow Account” shall mean the special account entitled “N.J.E.D.A. - RBH-TRB
East Mezz Urban Renewal Entity, LLC Project Escrow Account” maintained by the
Escrow Agent at its offices and established for the deposit of the Bond
Proceeds;

 

“Event” shall have the meaning given to such term in Section 4.10;

 

“Event of Default” shall mean any event of default as defined in Section 11.01;

 

“Extraordinary Event” shall be deemed to have occurred if a material adverse
change has occurred to Section 54F or Section 6431 of the Code pursuant to which
the Debt Service Subsidy Payments are reduced or eliminated;

 

“Financing Statements” shall mean the Uniform Commercial Code Financing
Statements which are made part of the Record of Proceedings, authorized by the
Borrower, as Debtor;

 

“Future Value” means, with respect to any payment or receipt paid or received on
any date (or treated as paid or received), the value of the payment or receipt
on that date increased by interest assumed to be earned and compounded at the
end of each compounding interval over any specified future period using a
compounding rate equal to the Yield on the Bonds and the compounding interval
and financial conventions used to compute Yield on the Bonds;

 

“GAAP” or “Generally Accepted Accounting Principles” shall mean those principles
of accounting set forth in pronouncements of the Financial Accounting Standard
Board and its predecessors or pronouncements of the American Institute of
Certified Public Accountants or those principles of accounting which have other
substantial authoritative support and are applicable in the circumstances as of
the date of application, as such principles are from time to time supplemented
or amended;

 

“General Certificate of the Authority” shall mean the certificate of the
Authority which is made a part of the Record of Proceedings;

 

8

--------------------------------------------------------------------------------


 

“Gross Proceeds” shall have the meaning given it in Section 148(f)(6)(b) of the
Code, presently including, without limitation, the original Bond Proceeds,
investment proceeds, amounts held in a sinking fund, amounts invested in a
Reasonably Required Reserve or Replacement Fund (as defined in Section 148(d) of
the Code), any amounts used to pay Debt Service on the Bonds and any amounts
received as a result of investing any of the foregoing.  Gross Proceeds shall
not include Gross Proceeds held in a bona fide Debt Service fund to the extent
that the earnings on such fund do not exceed $100,000 in any one Bond Year;

 

“Ground Lease” shall mean the Ground Lease dated the Release Date, by and
between the Borrower and QALICB;

 

“Guarantor” shall mean RBH-TRB Newark Holdings, Limited Liability Company, a New
Jersey limited liability company, and an Affiliate of the Borrower;

 

“Guaranty” shall mean the Guaranty of Payment executed by the Guarantor in favor
of the Purchaser and dated on or about the Release Date;

 

“Hedging Agreements” shall mean any and all derivative, interest or currency
swap, fixture, option or other interest rate protection or similar agreements,
devices or arrangements with the Purchaser designed to protect the Borrower from
the fluctuations of interest rates, applicable to the Note, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants or any similar derivative transactions;

 

The terms “herein”, “hereunder”, “hereby”, “hereto”, hereof”, and any similar
terms, refer to this Bond Agreement; the term “heretofore” means before the date
of execution of this Bond Agreement; and the term “hereafter” means after the
date of execution of this Bond Agreement;

 

“Holder” shall mean initially, the Purchaser or each other Person to whom the
Bond is transferred pursuant to Section 3.02 or, if there is an Indenture, the
Holders of the Indentured Bonds, as provided in the Indenture;

 

“Indebtedness” shall mean (i) all items (other than capital stock, capital
surplus, retained earnings and general contingencies) which in accordance with
GAAP would be included in determining total liabilities as shown on the
liability side of a balance sheet as at the date on which Indebtedness is to be
determined; and (ii) whether or not so reflected, all indebtedness, obligations
and liabilities, whether unsecured or secured by any lien, and all capitalized
lease obligations;

 

“Indemnified Parties” shall mean the State, the Authority, the Purchaser, the
Agent, any Person who “controls” the State, the Authority, the Purchaser or the
Agent within the meaning of Section 15 of the Securities Act of 1933, as
amended, and any member, director, officer, official, employee or attorney of
the Authority, the State, the Agent or the Purchaser;

 

9

--------------------------------------------------------------------------------


 

“Indenture” shall have the meaning specified therefor in Section 3.03;

 

“Indentured Bonds” shall have the meaning specified therefor in Section 3.03;

 

“Initial Leverage Loan QSCB Account” shall mean the account, established under
the Master Escrow Deposit Agreement, into which a portion of the Bond Proceeds
will be deposited on the Release Date;

 

“Interest Account” shall mean the account so named within the Debt Service Fund
established pursuant to Section 4.02 hereof;

 

“Interest Payment Date” shall mean (i) for the payment of Subsidy Interest, the
first Business Day of each January, April, July and October in each year or the
earlier redemption date of the Bonds and (ii) for payment of Additional
Interest, the first Business Day of each month;

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement to be dated on
or about the Release Date by and among the Borrower, the QALICB, the Purchaser,
CRDA, BCDC, the CDE’s and Goldman Sachs;

 

“Investment Obligations” shall mean any of the following: (a) obligations of or
guarantied by the State or the United States of America; (b) obligations of or
guarantied by any instrumentality or agency of the United States of America,
whether now existing or hereafter organized; (c) obligations of or guarantied by
any state of the United States or the District of Columbia; (d) repurchase
agreements fully secured by obligations of the kind specified in (a), (b) or
(c) above; (e) interest-bearing deposits in the Agent or any other bank or trust
company which has combined capital, surplus and undivided profits of at least
$50,000,000; (f) commercial paper with one of the two highest ratings from a
nationally accepted rating service; and (g) a fund made up of United States
Treasury securities;

 

“Issuance Expense” shall have the meaning set forth in Section 54A of the Code;

 

“Letter of Credit” shall mean the Standby Letter of Credit issued by the Bank in
favor of the City of Newark to secure the undertaking of certain site
improvements in the area of the Project for the benefit of the Borrower and the
Project;

 

“Loan” shall mean the loan from the Authority to the Borrower in the aggregate
principal amount of $22,748,000, which is being made under the terms and
conditions provided for herein and in the manner set forth in Section 2.06
hereof;

 

“Loan Documents” shall mean any or all of this Bond Agreement, the Note, the
Mortgage, the Assignment of the Ground Lease, the Financing Statements, the
Authority’s Assignment, the Assignment of Leases and Rents, the Guaranties, the
Master Escrow Deposit Agreement, the Assignment of Contract Licenses and
Permits, the Deposit Account Security Agreement, the Collateral Pledge
Agreement, the Rent Guaranty and all documents and

 

10

--------------------------------------------------------------------------------


 

instruments executed by the Borrower or its Affiliates in connection with the
Loan and delivered to the Authority and/or the Purchaser;

 

“Master Escrow Agent” shall mean the Escrow Agent named and appointed under the
Master Escrow Deposit Agreement;

 

“Master Escrow Deposit Agreement” shall mean the Master Escrow Deposit Agreement
to be dated on or about the Release Date by and among the Debtors (as defined
therein) and the Lenders (as defined therein) for the construction of Building
2, Building 6.1 and the Parking Lot;

 

“Master Escrow Fund” shall mean the special fund established under the Master
Escrow Deposit Agreement;

 

“Maturity Date” shall mean the maturity date of the Bonds as set forth therein;

 

“Mortgage” shall mean the Mortgage and Security Agreement to be dated on or
about the Release Date, which is made part of the Record of Proceedings, from
the Borrower to the Authority, creating a lien upon the Borrower’s interest in
the Premises and certain other collateral as described therein;

 

“Net Proceeds” shall mean the Bond Proceeds less 2% costs of issuance;

 

“NJCC Sub-CDE” shall mean NJCC CDE Essex, LLC, a New Jersey limited liability
company and a community development entity;

 

“Non-Purpose Obligations” shall mean any “investment property” (within the
meaning of Section 148(b)(2) of the Code) which is (i) acquired with the Gross
Proceeds of the Bonds and (ii) not acquired in order to carry out the
governmental purpose of the Bonds;

 

“Note” shall mean the Note dated the Closing Date, from the Borrower to the
Authority in the aggregate principal amount of $22,748,000;

 

“Obligations” shall mean the obligations of the Borrower created pursuant to the
Loan Documents and or any Hedging Agreement, which are secured by the
Collateral;

 

“Paragraph” shall mean a specified paragraph of a Section, unless otherwise
indicated;

 

“Permitted Encumbrances” shall mean, as of any particular time: (i) liens for
taxes and assessments not then delinquent or which are being contested in good
faith and for which adequate reserves have been deposited with the Purchaser;
(ii) the liens created by this Bond Agreement, the Mortgage, the Assignment of
Ground Lease, and the other Loan Documents (subject to the terms of the
Intercreditor Agreement); (iii) any lien in favor of the Purchaser arising out
of any Other Obligations (as defined in the Mortgage); (iv) utility access and
other easements and rights-of-way, restrictions and exceptions that are
reflected in the title commitment delivered by the Borrower on or about the
Release Date; (v) subordinate liens securing the Permitted Indebtedness,
(vi) the leases with the QALICB and Proposed Tenants

 

11

--------------------------------------------------------------------------------


 

with respect to the Premises, as described in the Borrower’s Affidavit of Title
to be dated on or about the Release Date, and (vii) all other liens and
encumbrances expressly permitted under this Bond Agreement and the other Loan
Documents;

 

“Permitted Indebtedness” shall mean (i) the CRDA loan to the Borrower; (ii) the
BCDC loan to the Borrower; (iii) the Community Development Block Grant Loan;
(iv) the Redevelopment Area Bond issue of the Authority in the aggregate amount
of up to $5,265,000 for the benefit of the Borrower and its Affiliates (v) with
respect to the portion of the Premises which are not part of the Charter School
Project, the leases to the retail tenants and the Chen School and (vi) other
indebtedness that may be agreed to by the Purchaser prior to the Release Date;

 

“Person” or “Persons” shall mean any individual, corporation, partnership, joint
venture, trust, or unincorporated organization, or a governmental agency or any
political subdivision thereof;

 

“Premises” shall mean the premises located at 230 Halsey Street and 24 Maiden
Lane, Newark, New Jersey, which will be more particularly described in and
subject to the Mortgage and the Assignment of Ground Lease, together with all
improvements thereon;

 

“Prevailing Wage Act” means the New Jersey Prevailing Wage Act P.L. 1983, c.530,
as amended by P.L. 2004, c. 127, (N.J.S.A. 34:11-56.25 et seq.), as the same may
be amended from time to time;

 

“Prevailing Wage Rate” shall mean the greater of the prevailing wage rate
established by the Commissioner of the New Jersey Department of Labor and
Workforce Development from time to time in accordance with the provisions of
N.J.S.A. 34:11-56.30 for the locality in which the Project is located or the
prevailing wage rate established under the Davis-Bacon Act;

 

“Project” or “Charter School Project” shall have the meaning set in the
preambles to this Agreement;

 

“Project Documents” means the documents to which the Bank and/or the Borrower is
a party, in various capacities, with respect to the Project, including, but not
limited to, the Ground Lease, the Intercreditor Agreement, the Cash Management
Agreement, the Master Escrow Deposit Agreement, the Collateral Assignment, the
Reimbursement Agreement, the Community Development Block Grant Loan Documents
and the documents evidencing the Permitted Indebtedness;

 

“Project Municipality” shall mean the City of Newark, County of Essex, in the
State of New Jersey;

 

“Proper Charge” shall mean: (i) Issuance Expense, which shall at no time exceed
two per centum (2%) of the proceeds of the Bonds; and (ii) amounts necessary to
pay accrued interest to the date of payment, or an expenditure for the Project
paid and incurred after the date which is

 

12

--------------------------------------------------------------------------------


 

sixty days prior to March 8, 2011, the date the Authority adopted its official
intent to reimburse, which are used for the acquisition, construction,
reconstruction of a public school facility;

 

“Proposed Tenants” shall mean Team Academy Charter School, Discovery Charter
School, Great Oaks Charter School and CHEN School;

 

“Pru Sub-CDE” shall mean Gateway Sub-CDE I, LLC, a Delaware limited liability
company, and a community development entity;

 

“Public School Facilities” shall mean those portions of Building 2 and Building
6.1 funded with the proceeds of the Bond which will house the public schools;

 

“Purchaser” shall mean TD Bank, N.A., 317 Madison Avenue, New York, New York
10017 and its successors and/or assigns;

 

“QALICB” shall mean Teachers Village School QALICB Urban Renewal, LLC;

 

“QSCB” shall mean Qualified School Construction Bonds, as authorized by
Section 54F of the Code;

 

“Rebate Account” shall mean the special account maintained by the Agent at its
offices and established for the deposit of the amounts to be paid to the United
States on behalf of the Authority pursuant to Section 9.03, as described in
Section 5.09 hereof;

 

“Rebate Amount” shall have the meaning set forth in Section 9.03(f) of this Bond
Agreement;

 

“Rebate Expert” means any of the following chosen by the Borrower and acceptable
to the Purchaser: (a) Bond Counsel, (b) any nationally recognized firm of
certified public accountants, (c) any reputable firm which offers to the
tax-exempt/tax-credit bond industry rebate calculation services and holds itself
out as having expertise in that area, or (d) such other Person as is approved by
Bond Counsel, which may include counsel to the Borrower;

 

“Record of Proceedings” shall mean the Loan Documents, certificates, affidavits,
opinions and other documentation executed in connection with the sale of the
Bonds to the Purchaser and the making of the Loan;

 

“Reimbursement Agreement” shall mean the Letter of Credit and Reimbursement
Agreement by and between the Borrower and the Bank dated the Release Date that
sets forth the Borrower’s obligations to reimburse the Bank for any drawings
under the Letter of Credit;

 

“Release Date” shall have the meaning set forth in Section 2.07 hereof;

 

“Rent Guarantor” shall mean New Jersey Community Capital;

 

13

--------------------------------------------------------------------------------


 

“Rent Guaranty” shall mean the rent guaranty, to be dated on or about the
Release Date which is made a part of the Record of Proceedings, executed by the
Rent Guarantor guarantying certain rent payments due to the QALICB from the
charter school tenants;

 

“Reserved Rights” means the rights of the Authority to receive notices under
this Bond Agreement or any other Loan Document to which it is a party, to
consent to any amendments, modifications or supplements to this Bond Agreement
or any other Loan Document to which it is a party, to enforce pursuant to
Article XI hereof the remedies of the Authority herein and to enforce and enjoy
the benefits of the covenants or other provisions under the following Sections
of this Bond Agreement: 5.02 (Disbursements from the Escrow Accounts), 5.04 (No
Liability of Authority or Agent), 5.05 (Furnishing Documents to the Authority),
5.09 (Establishment of Rebate Account), 5.12 (Duties of the Agent), 7.01
(Purchaser Representations), 7.03 (Filing of Other Documents), 7.04 (Notice of
Events of Default), 8.22 (No Action), 9.01(Insurance Required), 9.03 (Compliance
with Code and Arbitrage Regulations), 9.05 (Environmental Covenant), 9.06
(Financial Statements), 9.07 (Mergers, etc.), 9.08 (Assignment of Bond
Agreement), 9.09 (Indemnification), 9.12 (Brokerage Fee), 10.01 (Inducement),
10.02 (No Untrue Statements), 10.03 (Project Users), 10.04 (Maintain Existence,
Merge, Sell, Transfer), 10.05 (Relocate Project), 10.06 (Operate Project), 10.07
(Annual Certification), 10.08 (Preservation of Project), 10.09 (Access to the
Project and Inspection), 10.10 (Additional Information), 10.11 (Project Sign),
10.12 (Religious Considerations), 10.13 (Affirmative Action and Prevailing Wage
Regulations), 11.01 (Events of Default), 11.03 (Authority’s Remedies), 11.04
(Effect of Cancellation of the Bonds), 11.05 (No Remedy Exclusive), 11.06
(Waiver of Event of Default), 11.07 (Agreement to Pay Attorneys’ Fees and
Expenses), 11.08 (Immunity of Authority), 12.03 (Costs and Expenses), 12.06
(Failure to Exercise Rights), 12.07 (Assignment of Loan Documents), 12.08
(Further Assurances and Corrective Instruments) and 12.09 (Authority May Rely On
Certificates).  These Reserved Rights have been assigned to the Purchaser but
are also held and retained by the Authority concurrently with the Purchaser and
may be exercised and enforced whether or not the Purchaser shall have exercised
or shall have purported to exercise such rights and remedies, without limiting
the obligation of the Purchaser to do so;

 

“Residential Loan” shall mean a financial closing sufficient to provide for the
construction of 121 residential units in connection with the Residential
Project, the terms of which shall be acceptable to the Purchaser in its
reasonable discretion;

 

“Residential Project” shall mean, collectively, Workforce Housing A and
Workforce Housing B;

 

“Resolution” shall collectively mean the resolution of the Authority dated
March 8, 2011 accepting the Application, making certain findings and
determinations, the resolution dated August 25, 2011 authorizing the issuance
and sale of the Bonds and determining other matters in connection with the
Project, and the resolution dated November 9, 2011 authorizing a new allocation
for the Project;

 

“Section” shall mean a specified section hereof, unless otherwise indicated;

 

14

--------------------------------------------------------------------------------


 

“Sinking Fund Account” shall mean the account so named within the Debt Service
Fund established pursuant to Section 4.02 hereof;

 

“State” shall mean the State of New Jersey;

 

“Subsidy Interest” shall have the meaning set forth in the Note;

 

“Subsidy Interest Payment Date” means the first Business Day of each January,
April, July, and October, of each year until the Maturity Date commencing
April 1, 2012;

 

“Subsidy Interest Rate” shall have the meaning set forth in the Note;

 

“Subsidy Receipt Account” shall mean the special account maintained by the Agent
at its offices and established for the deposit of the amounts received from the
United States Treasury Department as Debt Service Subsidy Payments as set forth
in Section 5.10 hereof;

 

“Tax Certificate” shall mean the certificate executed by an Authorized Borrower
Representative or the Borrower’s accountants in form and substance acceptable to
the Authority, wherein the Borrower certifies as to such matters as the
Authority shall require;

 

“Tax Event” shall mean an act or event set forth on Exhibit B attached hereto;

 

“Workforce Housing A” shall mean a project consisting of five (5) buildings
which will provide approximately 165 residential rental housing units and
approximately 35,000 square feet of rentable retail space to be built in the
City of Newark;

 

“Workforce Housing B” shall mean a project consisting of one (1) building which
will provide approximately 40 residential rental units and approximately 2,500
square feet of rentable retail space to be built in the City of Newark;

 

“Yield” shall mean a yield as shall be determined under Section 1.103-13(c) of
the Regulations and Section 1.148-3 of the Regulations, as applicable;

 

15

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE FINANCING

 

The Authority’s obligations to make the Loan and issue the Bonds and the
Purchaser’s obligation to purchase the Bond and deliver the purchase price to
the Agent are subject to the following conditions precedent:

 

Section 2.01.                             Opinion of Counsel for the Borrower. 
The Authority and the Purchaser shall have received the opinion of Counsel for
the Borrower dated the date of the Loan, addressed to the Authority and the
Purchaser, and satisfactory in form and substance to the Authority, Bond Counsel
and Counsel for the Purchaser.

 

Section 2.02.                             Opinion of Bond Counsel.  The
Authority, the Purchaser and the Borrower shall have received the opinion of
Bond Counsel, addressed to the Authority and the Purchaser, to the effect that:

 

(a)                                  the Bonds are “qualified school
construction bonds” within the meaning of Section 54F of the Internal Revenue
Code of 1986, as amended (the “Code”).  On each Interest Payment Date the
Authority shall be entitled to receive refundable tax credit in the form of cash
subsidy payments from the United States Treasury equal to 100% of the interest
payable on the Bonds on each Interest Payment Date for the Bonds pursuant to
Section 54F of the Code and Section 6431 of the Code up to the applicable tax
credit rate (as such term is defined in the Code). Interest on the Bonds will be
taxable as ordinary income for federal income tax purposes. Bond counsel
expresses no opinion regarding other tax consequences related to the ownership
or disposition of, or the receipt of federal tax credits or the accrual or
receipt of interest (or deemed interest) with respect to, the Bonds;

 

(b)                                 interest income is not includable as gross
income under the New Jersey Gross Income Tax Act (P.L. 1976, Chapter 47);

 

(c)                                  the offering of the Bonds is not required
to be registered under the Securities Act of 1933, as amended, or under the
rules and regulations promulgated thereunder; and

 

(d)                                 the Bonds have been duly authorized and
issued under the provisions of the Act.

 

Section 2.03.                             Loan and Other Documents.  The
Authority and the Purchaser shall have received:

 

(a)                                  the Loan Documents to the extent the same
are dated the Closing Date, duly executed by all parties thereto;

 

(b)                                 the Tax Certificate, in form and substance
satisfactory to Bond Counsel;

 

16

--------------------------------------------------------------------------------


 

(c)                                  leases or subleases with the Proposed
Tenants;

 

(d)                                 all other documents reasonably required by
the Authority and the Purchaser.

 

Section 2.04.                             Legal Matters.  Legal matters in
connection with the making of the Loan shall be satisfactory to the Authority,
the Purchaser, the Borrower and their respective counsel.

 

Section 2.05.                             Bond Issuance Fee.  The Authority
shall have received from the Borrower the bond issuance fee of $52,027.50 and
the Purchaser shall have received from the Borrower its commitment fee of
$341,220 (less any amount thereof prepaid by the Borrower).

 

Section 2.06.                             The Loan.  The following acts will
occur simultaneously and concurrently on the Closing Date with the execution and
delivery of this Bond Agreement and all of the other Loan Documents:

 

(i)                                     The Authority will sell, issue and
deliver the Bonds to the Purchaser;

 

(ii)                                  The Purchaser shall deposit the purchase
price of the Bonds, $22,748,000, in the Escrow Account;

 

(iii)                               The Borrower will execute and deliver the
Bond Agreement, the Note and the Authority’s Assignment to the Authority and the
Purchaser and establishes the various funds and account required by this Bond
Agreement with the Purchaser;

 

(iv)                              The Borrower shall deposit immediately
available funds in the Interest Account of the Debt Service Fund in an amount
comprising the amount of interest payable on the Bonds on January 31, 2012;

 

(v)                                 The Authority will assign the Bond Agreement
and the Note to the Purchaser in accordance with the Authority’s Assignment.

 

Section 2.07.                             New Markets Tax Credit Financing. 
(a) The parties hereto acknowledge that the Bond Proceeds will be released from
the Escrow Account only upon the closing of the NMTC Financing, which is
anticipated to occur prior to January 31, 2012 whereupon the Bond Proceeds will
be used to fund a series of loans with the result that an amount equal to the
par amount of the Bonds shall be deposited initially into the Master Escrow Fund
established under the Master Escrow Deposit Agreement to fund the above
mentioned series of loans and ultimately to be deposited into the Disbursement
Account under the Intercreditor Agreement, the proceeds of which will be used
for the acquisition and construction of the portions of the Parking Lot and
Building 2 and Building 6.1 that will service and house the three charter school
tenants as well as to fund certain reserve accounts and to pay costs of
issuance.  The other portions of Building 2 and Building 6.1 not used for the
Charter Schools will be financed from funds other than those initially derived
from the Bonds. Except as otherwise noted, any reference herein to “Bond
Proceeds” shall refer to such funds as are deposited in the Disbursement
Account.  The

 

17

--------------------------------------------------------------------------------


 

Bond Proceeds shall be segregated from the other funds borrowed to fund the
Project and shall be traced from issuance through the various funds and accounts
until actually expended to construct the Charter School Project.  The Bond
Proceeds shall not be released from the Escrow Account until the Purchaser is
satisfied, in its sole discretion, that all of the conditions to the closing of
the NMTC Transaction have been met, including without limitation receipt of the
following by the Purchaser and the Authority, all in form and substance
acceptable to the Purchaser and the Authority (the “Release Date”):

 

(i)                                     All of the other Loan Documents not
previously delivered, the Project Documents dated on or about the Release Date
and a title insurance policy with respect to the Mortgage in favor of the
Authority and the Purchaser and in the amount of the principal amount of the
Bonds;

 

(ii)                                  all documents and instruments executed by
the Borrower, the QALICB or their Affiliates in connection with the NMTC
Financing and the Building Loan Agreement (the “NMTC Documents”), together with
all legal opinions required to be delivered in connection therewith;

 

(iii)                               opinions of counsel to the parties to the
Loan Documents, the Project Documents and the NMTC Documents and all other due
diligence required by the Loan Documents, Project Documents or the NMTC
Documents, including, but not limited to, the Environmental Insurance Policy;

 

(iv)                              an Amended and Restated Authority’s
Assignment, assigning the other Loan Documents to the Purchaser;

 

(v)                                 certificates, in form and substance
acceptable to the Authority and the Purchaser, evidencing the insurance required
to be maintained by Section 9.01 hereof and the Mortgage;

 

(vi)                              an opinion of Bond Counsel as to the
enforceability against the Authority of the Amended and Restated Authority’s
Assignment set forth in (iv) above; and

 

(vii)                           proof satisfactory to the Purchaser, in its sole
discretion, that the Borrower and its sole member are each a single purpose
entity.

 

(b)  If the Release Date has not occurred on or before January 31, 2012, the
Bonds will be subject to optional tender by the Purchaser as set forth in the
Note.

 

18

--------------------------------------------------------------------------------


 

ARTICLE III

 

THE BONDS

 

Section 3.01.                             The Bonds.  The State of New Jersey is
not obligated to pay, and neither the faith and credit nor taxing power of the
State of New Jersey is pledged to the payment of, the principal or redemption
price, if any, of or interest on the Bonds.  The Bonds are a special, limited
obligation of the Authority, payable solely out of the revenues or other
receipts, funds or moneys payable hereunder to the Authority and from any
amounts otherwise available hereunder for the payment of the Bonds.  The Bonds
do not now and shall never constitute a charge against the general credit of the
Authority.  The Authority has no taxing power.

 

Pursuant to the Act, neither the members of the Authority nor any Person
executing bonds for the Authority shall be liable personally on said bonds by
reason of the issuance thereof.

 

Subject to the terms and conditions and upon the basis of the representations
hereinafter set forth, the Authority hereby agrees to sell the Bonds to the
Purchaser, and the Purchaser hereby agrees to purchase the Bonds from the
Authority and to deposit the purchase price thereof in the Escrow Account.

 

The Bonds shall be issued in typewritten form as a registered Bond without
coupons.  The Bonds shall be signed by or executed with the manual or facsimile
signature of the members or officers of the Authority authorized to execute the
Bonds pursuant to the Resolution and the official seal or a facsimile thereof of
the Authority shall be impressed thereon and attested by the manual or facsimile
signature of the Authorized Authority Representatives.  Payment for the Bonds by
the Purchaser and delivery thereof by the Authority shall be made at the offices
of the Authority in Trenton, New Jersey or at such other place as the Authority
and Purchaser mutually agree.

 

The offering of the Bonds has not been registered under the Securities Act of
1933, as amended, and this Bond Agreement has not been qualified under the Trust
Indenture Act of 1939, as amended.  The Bonds may not be offered or sold by the
Purchaser in contravention of said acts.

 

Section 3.02.                             Transfer of Bonds; Restriction on
Transfer.  The Bonds shall be transferable only upon the records of the
Authority maintained by the Authority at the principal office of the Authority
by a Holder in person or by its attorney duly authorized in writing, upon
surrender thereof together with a written instrument of transfer satisfactory to
the Authority and duly executed by the Holder or its duly authorized attorney. 
No transfer of the Bonds shall be valid unless (i) made on such books and
similarly noted by endorsement of the Holder on the Bonds or, at the expense of
the Holder, the Authority shall execute and deliver a new Bond registered in the
name of the transferee; and (ii) the Holder requesting the transfer shall assign
to the transferee all of the rights of the Authority assigned to the Holder
pursuant to Section 12.07

 

19

--------------------------------------------------------------------------------


 

and the Authority’s Assignment and, in that connection, will execute and deliver
all such instruments and documents as may be deemed necessary or appropriate by
counsel for the Authority and by such independent counsel as shall be designated
by the Holder.  Notwithstanding any other provision of this Bond Agreement or
any other Loan Document, the Bonds shall be transferable only as a whole to a
single purchaser and may not be transferred in part except after full compliance
with the provisions of this Article III.

 

Section 3.03.                             Execution of Indenture.  (a)  If the
Holder at any time proposes to sell, pledge, assign or otherwise transfer the
Bonds so that thereafter there will be or may be more than one Holder, the
Authority will, as soon as reasonably possible after the receipt of a written
request from the Holder, execute and deliver to a bank or trust company, as
trustee, having a capital and surplus of at least ten million dollars
($10,000,000) (if there be such an institution willing, qualified and able to
accept the trust upon reasonable or customary terms), an Indenture of Trust (the
“Indenture”), providing for the execution and delivery thereunder of new
Qualified School Construction Bonds (RBH-TRB East Mezz Urban Renewal Entity, LLC
- 2011 Project) of the Authority (herein called the “Indentured Bonds”), equal
in aggregate principal amount to the outstanding and unpaid principal amount of
the Bonds at the time of such authorization and in all other respects
substantially similar to, and having substantially all the rights and privileges
carried by, the Bonds.

 

(b)                                 Any action taken by the Authority pursuant
to this Section 3.03 shall be taken by the Authority as soon as practicable (as
determined by the Authority) after such written request from the Holder;
provided however, no such action under this Section 3.03 shall be taken
(i) without the approval of counsel chosen by the Authority, (ii) without an
approving legal opinion of Bond Counsel and (iii) if it shall constitute an
Event of Default.

 

(c)                                  In connection with the execution of the
Indenture, the Holder shall assign to the trustee under the Indenture, to be
held by such trustee for the benefit of all the Holders of the Indentured Bonds,
all of the rights of the Authority assigned to such Holder pursuant to
Section 12.07 and the Authority’s Assignment and, in that connection, will
execute and deliver all such instruments and documents as may be deemed
necessary or appropriate by counsel for the Authority and by such independent
counsel as shall be designated by such Holder.  The terms and provisions of the
Indentured Bonds shall be set forth in the Indenture which shall also embody the
substance of all covenants, conditions and provisions set forth in the Loan
Documents.

 

(d)                                 The Borrower shall cooperate with the
Authority and the Holder and shall execute such documents and instruments and
take such actions as may reasonably necessary in connection with the execution
and delivery of the Indenture, provided that (a) the terms of the Indenture
shall not adversely affect the rights or expand the obligations of the Borrower
under this Agreement and the other Loan Documents unless the Borrower shall have
consented thereto in writing, and (b) the Borrower shall not be required to pay
or incur any costs or expenses in connection with the execution and delivery of
the Indenture.

 

(e)                                  Prior to a proposed sale of 100% of the
Bonds outstanding, provided no Event of Default has occurred and is continuing,
the holder/seller shall provide the Borrower

 

20

--------------------------------------------------------------------------------


 

with fifteen (15) days notice of the terms of the proposed sale and the
opportunity to purchase or cause the purchase of the Bonds on the proposed sale
date for the same terms.  In the event the Borrower intends to purchase or cause
the purchase of the Bonds, it shall provide notice to the holder/seller within
such fifteen (15) day period and at least two (2) days prior to the proposed
sale date.

 

Section 3.04.                             Replacement of Mutilated, Destroyed,
Lost or Stolen Bonds.  In case any Bond shall become mutilated or be destroyed,
lost or stolen, the Authority shall cause to be executed a new Bond of like
series, tenor and, upon the cancellation of the mutilated Bond or, in lieu of
and in substitution for the Bond destroyed, lost or stolen, upon the Holder’s
paying the expenses and charges of the Authority in connection therewith and, in
the case of a Bond being destroyed, lost or stolen, his filing with the
Authority evidence satisfactory to it that the Bond was destroyed, lost or
stolen, and of his ownership thereof, and his furnishing to the Authority
indemnity satisfactory to it.

 

Section 3.05.                             Cancellation of Bonds and Return of
Note Upon Payment in Full.  Upon the Cancellation Date or payment in full of the
principal of, premium, if any, and interest on the Bonds, the Holder shall
surrender the Bonds to the Authority and upon payment in full of the principal
of, premium, if any, and interest on the Bonds shall return the Note to the
Borrower.

 

Section 3.06                                Findings of Authority.  The
Authority is making the Loan to the Borrower under this Bond Agreement in order
to promote the purposes and objectives of the Act.  In the Resolution, the
Authority has made certain findings and determinations with regard to the
Project.  The Authority has determined that the Project would: (i) tend to
maintain or provide gainful employment opportunities within and for the people
of the State; or (ii) aid, assist and encourage the economic development or
redevelopment of any political subdivision of the State; or (iii) maintain or
increase the tax base of the State or of any political subdivision of the State;
or (iv) maintain or diversify and expand employment promoting enterprises within
the State.

 

The Authority made the above findings and determinations based on the
Application received by the Authority.  The Borrower represented in the
Application that the Charter School Project, together with Workforce A and
Workforce B, will increase employment in the State by approximately 416
construction jobs.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IV

 

THE LOAN

 

Section 4.01.                             The Loan.  The Authority agrees, upon
the terms and subject to the conditions hereinafter set forth, to make the Loan
to the Borrower for the purposes set forth in the recitals hereinabove.  The
Loan amount ($22,748,000) shall initially be held in the Escrow Account.  On the
Release Date, the Bond proceeds shall be transferred to the Master Escrow Fund.

 

Section 4.02.                             The Debt Service Fund.  There is
hereby established a Debt Service Fund, into which the Agent shall, except as
otherwise provided in this Agreement, deposit all funds received by the Agent
from the Borrower, including payments made pursuant to this Agreement and the
Note, and any other amounts required or permitted to be deposited therein
pursuant to the provisions of this Agreement , the Cash Management Agreement and
the Intercreditor Agreement.  Such amounts shall be held in the applicable
account in the Debt Service Fund pending payment to the Holder of the Bonds. 
The yield on the investment of funds in the Debt Service Fund shall not exceed
3.87% per annum.  The Purchaser shall have a lien on the moneys in the Debt
Service Fund pending the disbursement of such moneys.  The following separate
accounts shall be established, held and maintained in the Debt Service Fund by
the Agent as follows:

 

(i)                                     Sinking Fund Account: (A)  The principal
or sinking fund payments on the Note shall be deposited in the Sinking Fund
Account within the Debt Service Fund and will be applied to the repayment of the
principal of the Bonds and paid to the Holder upon the earlier to occur of
(1) the Reset Date (as defined in the Bonds) if the Bonds will no longer be held
by the Bank after such date, and 100% of the Bonds then outstanding are not
remarketed to another Holder, (2) an Event of Default and acceleration of the
Borrower’s obligations under this Bond Agreement or (3) the Maturity Date (as
defined in the Bonds); and

 

(B)                                The Borrower may request releases of the
income earned on the Sinking Fund Account no more frequently than twice in any
given period of twelve consecutive months.  So long as (i) at the time of the
request, no Event of Default has occurred and is continuing and (ii) after
giving effect to such request, the amount on deposit in the Sinking Fund Account
is not less than the aggregate principal amount required to be deposited as of
such date as set forth in the Note, the Agent shall honor such request by
disbursing the amount so requested to the Borrower in accordance with any
payment instruction reasonably proposed by the Borrower; and

 

(ii)                                  Interest Account: The interest payments on
the Note, including the Subsidy Interest or Credits received into the Subsidy
Receipt Account, shall be immediately deposited in the Interest Account within
the Debt Service Fund and shall be paid to the Holder as required under the
Bonds.

 

22

--------------------------------------------------------------------------------


 

To evidence its obligation to repay the Loan, the Borrower shall execute the
Note.  The Loan and the Note shall be secured by the Collateral, subject only to
the Permitted Encumbrances.  The Loan shall be repaid as provided in the Note. 
Notwithstanding the right of the Borrower to receive Debt Service Subsidy
Payments, the Borrower shall be obligated to make all payments of interest on
the Note, including the Subsidy Interest to the extent the Subsidy Interest is
not received directly by the Agent and deposited in the Subsidy Receipt
Account.  The Note shall be subject to mandatory tender as provided in the Note.

 

Section 4.03.                             Security.  
(a)                          The Obligations shall be secured by the Collateral,
which will include without limitation (i) a first mortgage lien upon the
Premises and all fixtures, equipment and the improvements of the Borrower in or
upon the Premises; (ii) the Borrower’s interest in all licenses, permits and
approvals for the Premises, (iii) an assignment of the Ground Lease, and
revenues, if any due to the Borrower or received by the Borrower from the use
and occupancy of the Premises, and (iv) an assignment by the fee owner of all
leases and rents and all construction documents received by it related to the
construction of the improvements upon the Premises.

 

(b)                                 (i)                                     In
addition, in order to further secure the Obligations, the Borrower hereby grants
to the Authority and to the Purchaser a first priority security interest in, and
hereby pledges to the Authority and to the Purchaser, all certificates and other
instruments evidencing Investment Obligations and the investment proceeds
thereof and all other sums or monies now or hereafter on deposit in the funds
and accounts established under this Agreement, including without limitation the
Escrow Account, the Debt Service Fund and the Subsidy Receipt Account, and as it
relates to any of the foregoing, all roll-overs, renewals, continuations,
extensions and modifications thereof, additions thereto, substitutions and
replacements therefor, and increments thereto, whether of the original sum or
sums or any lesser or greater sum, and all proceeds of any or all of the
foregoing and all property which is within the definition of proceeds as it is
defined in the Uniform Commercial Code.

 

(ii)                                  The Borrower hereby authorizes the Escrow
Agent to sign, endorse, execute, negotiate and deliver in the name of the
Borrower any and all documents or instruments necessary to accomplish the
aforestated roll-overs, renewals, continuations, extensions, additions,
substitutions, replacements, modifications, and increments. This is an agency
coupled with an interest and any such signature, endorsement, execution,
negotiation or delivery by the Escrow Agent shall have the same force, effect
and validity as if done by the Borrower.

 

(iii)                               The Borrower shall have access to the funds
in the Escrow Account only as permitted, and for the purposes allowed, by this
Agreement.  Until disbursed to the Borrower in accordance with this Agreement,
the rights of the Borrower to the funds in the Project Fund shall at all times
and in all respects be subject to the prior lien and pledge rights of the
Authority and the Purchaser.  In furtherance of the foregoing, the Escrow Agent
hereby acknowledges that it is holding all the above-described property now or
hereafter in the Escrow Account, the Debt Service Fund and the Subsidy Receipt
Account in trust and for the benefit of the Authority and the Purchaser as
security for the Obligations.

 

(iv)                              The Authority hereby acknowledges that by the
Authority’s Assignment,

 

23

--------------------------------------------------------------------------------


 

the Authority has assigned to the Purchaser (subject to the Authority’s Reserved
Rights) all of the Authority’s right, title and interest in and to all the
above-described property now or hereafter in the Escrow Account, the Debt
Service Fund and the Subsidy Receipt Account.

 

(c)                                  It is the intention of the parties hereto
that this Bond Agreement constitute a security agreement pursuant to the Uniform
Commercial Code as enacted into law in the State for the purpose of creating the
security interests granted herein.

 

(d)                                 It is the intention of the parties hereto
that this Bond Agreement shall also constitute and be considered a “control
agreement” under applicable law.

 

Section 4.04.                             Incorporation of Terms.  The other
Loan Documents shall be made subject to all the terms and conditions contained
in this Bond Agreement to the same extent and effect as if this Bond Agreement
were fully set forth in and made a part of the other Loan Documents.  This Bond
Agreement is made subject to all the conditions, stipulations, agreements and
covenants contained in the other Loan Documents to the same extent and effect as
if the other Loan Documents were fully set forth herein and made a part hereof. 
Notwithstanding any of the foregoing, if any provisions in the other Loan
Documents are inconsistent with this Bond Agreement, this Bond Agreement shall
control.

 

Section 4.05.                             Payments.  Payments to be made under
this Bond Agreement or the Note which are stated to be due on a day which is not
a Business Day shall be made on the next succeeding Business Day.

 

Section 4.06.                             Method of Payment. The Borrower shall
tender payment to the Purchaser, and hereby agrees to permit the Agent to debit
the Borrower Account and the Subsidy Receipt Account not later than the close of
business on the day of any installment or other amount due pursuant to the terms
of the Note in the amount so due.  All payments of the Borrower on the Note
shall be credited against corresponding payments due from the Authority on the
Bonds.

 

Section 4.07.                             Prepayment.  The Loan may be prepaid
only as provided in the Note.

 

Section 4.08.                             Late Charge.  A late charge may be
assessed against the Borrower in accordance with the terms of the Note for any
payment due under the Note which is not received within fifteen (15) days of its
due date, which is equal to six (6%) percent of the amount remaining unpaid. 
Upon and during the continuance of an Event of Default, the Bonds and Note shall
bear interest at the Default Rate, but not in excess of the maximum lawful rate
of interest.

 

Section 4.09.                             No Abatement of Payments.  If any of
the Collateral shall be damaged or either partially or totally destroyed, or if
title to, or the temporary use of the whole or any part of the Collateral shall
be taken or condemned by a competent authority for any public use or purpose,
there shall be no abatement or reduction in the amounts payable by the Borrower
hereunder or under the Note, and the Borrower shall continue to be obligated to
make such payments.

 

24

--------------------------------------------------------------------------------


 

Section 4.10.                             Repair, Restoration and Relocation. 
In the event of any damage, destruction, taking or condemnation of any of the
Collateral (each an “Event”), the Borrower shall cause the proceeds of any
insurance or condemnation award to be applied in accordance with the
Intercreditor Agreement to the reduction of the Loan or to repair, restore or
relocate such Collateral; in the event the Borrower is permitted to repair or
restore such Collateral, the Borrower shall cause the Project to be restored to
a fair market value equal to not less than the fair market value immediately
prior to such Event.

 

25

--------------------------------------------------------------------------------


 

ARTICLE V

 

ESCROW ACCOUNTS, REBATE ACCOUNT AND ESCROW AGENT

 

Section 5.01.                             Creation of the Loan, Sale of the
Bonds, Deposits in the Escrow Account.  In order to create the Loan, the
Authority, concurrently with the execution and delivery of this Bond Agreement,
will sell, issue and deliver the Bonds to the Purchaser in consideration for
which the Purchaser is hereby directed by the Authority to deposit the purchase
price of the Bonds in the Escrow Account.

 

Section 5.02.                             Disbursement of Bond Proceeds. On the
Release Date a portion of the Bond proceeds determined by the Borrower and
approved by the Purchaser shall be deposited into the Initial Leverage Loan QSCB
Account and a portion of the Bond proceeds determined by the Borrower and
approved by the Purchaser shall be deposited into the Building 6.1 Escrow
Account.  Such funds shall then be further applied as set forth in the Master
Escrow Deposit Agreement.

 

Notwithstanding the foregoing transfers, it shall be the obligation of the
Borrower to cause the Bond Proceeds to be used solely for Proper Charges. To
that end the Borrower shall cause the Bond Proceeds to be applied as set forth
in the Tax Certificate and (i) shall cause the QALICB to not use or direct the
use of the Bond Proceeds in any manner, or take or omit to take any other
action, so as to cause the Bonds to fail to be qualified bonds for purposes of
Sections 54(A), 54(F) and 6431 of the Code, (ii) not to use more than 2% of the
proceeds of the Bonds for Issuance Costs, and (iii) to use 100% of Net Proceeds
of the Bonds for the construction, rehabilitation or repair of a public school
facility or for the acquisition of land on which such a facility is to be
constructed with the proceeds of such issue or for the acquisition of equipment
in the public school facility to be constructed.

 

Section 5.03.                             (Intentionally Omitted).

 

Section 5.04.                             No Liability of Authority, Purchaser
or Agent.  Nothing contained herein or in any documents and agreements
contemplated hereby or in any other Loan Document shall impose upon the
Purchaser, the Agent or the Authority any obligation to see to the proper
application of the Bond Proceeds by the Borrower or any other recipient thereof,
and, in making the initial lump sum disbursements/deposits into the Master
Escrow Fund to facilitate the leverage loans, the Agent may rely on such
documents, certificates and opinions delivered to it as of the Closing Date and
on or about the Release Date by the Borrower and its counsel.  The Purchaser,
the Agent and the Authority shall be relieved of any liability with respect to
making disbursements of the Bond Proceeds in accordance with the Master Escrow
Deposit Agreement, the Building Loan Agreement and the Intercreditor Agreement.

 

Section 5.05.                             Furnishing Documents to the
Authority.  The Agent agrees that it shall hold all documents, affidavits,
certificates and opinions delivered to the Agent pursuant to this Agreement for
a period of at least two (2) years after the final disbursement of Bond Proceeds
made by the Escrow Agent under the Intercreditor Agreement from the Escrow
Disbursement Accounts. The Borrower hereby agrees to furnish or cause to be
furnished to the Agent or

 

26

--------------------------------------------------------------------------------


 

Authority such documents, affidavits, certificates, or opinions as may be
requested in order to establish the use and investment of the Bond Proceeds for
the Project. The Authority shall have the right to inspect such documents,
affidavits, certificates and opinions at the corporate trust office designated
by the Agent at reasonable times and upon reasonable notice.  The Agent shall
provide copies of such documents, affidavits, certificates and opinions to the
Authority at its request.

 

Section 5.06.                             Establishment of Completion Date. 
Completion of the Project and payment of the costs related to the Loan shall be
evidenced by delivery to the Authority and to the Purchaser of the Borrower’s
Completion Certificate signed by an Authorized Borrower Representative stating
the date of completion of the Project and that, as of such date, except for
amounts retained by the Agent at the Borrower’s direction for any cost of the
Project not then due and payable or, if due and payable not then paid:  (i) the
Project has been completed; (ii) the cost of all labor, services, materials and
supplies used in the Project have been paid, or will be paid from amounts
retained by the Agent at the Borrower’s direction for any cost of the
restoration of the Project not then due and payable or, if due and payable, not
then paid; and (iii) the Project is being operated as an authorized “project”
under the Act and substantially as proposed in the Application.  Notwithstanding
the foregoing, the Borrower’s Completion Certificate may state that it is given
without prejudice to any rights against third parties which exist at the date of
the Borrower’s Completion Certificate or which may subsequently come into
being.  Any amount remaining in the Escrow Accounts on the Completion Date
(except for amounts therein sufficient to cover costs of the Project not then
due and payable or not then paid) shall be used upon the written instructions of
the Borrower by the Agent to make prepayments of principal only on the Note in
accordance with its terms and following such date the Borrower shall not permit
such funds to be invested at a yield materially higher than the yield on the
Bonds.  Notwithstanding the foregoing, on or prior to the third (3rd)
anniversary of the Closing Date, the Borrower shall cause any Bond Proceeds
remaining unexpended to be applied to redeem the Bonds.

 

Section 5.07.                             Borrower Required to Pay if Bond
Proceeds Are Insufficient.  In the event the moneys available for payment of the
costs of constructing the Project are not sufficient to pay the costs of
completing the Project, the Borrower agrees to complete the Project or cause the
Project to be completed.  The Authority, the Purchaser and the Agent make no
warranty, either express or implied, that the Bond Proceeds will be sufficient
to pay all of such costs.  The Borrower agrees that if, after disbursement of
all the Bond Proceeds, the Borrower shall pay any portion of the costs of the
Project pursuant to the provisions of this Section, it shall not be entitled to
any reimbursement therefor from the Authority, the Purchaser or the Agent.

 

Section 5.08.                             Escrow Account, Debt Service Fund and
Escrow Accounts in Event of Default or Cancellation.  If the Purchaser should,
because of the occurrence of an Event of Default, declare the entire principal
amount of the Note due and payable, then any Bond Proceeds remaining unexpended
and any moneys in the Escrow Account or the Debt Service Fund, shall be paid
over to the Purchaser to satisfy the amount of the Obligations due and payable
and any other amounts due and payable pursuant to the Loan Documents.

 

27

--------------------------------------------------------------------------------


 

Section 5.09.                             Establishment of Rebate Account.  In
addition to the Debt Service Fund established pursuant to Section 4.02 hereof
and the Escrow Accounts set forth in Section 5.02 above, the following account
shall be established.

 

(i)                                     A special fund is hereby created and
designated as the Rebate Account to be maintained with the Agent.  The Borrower
shall transfer or cause to be transferred by the Agent from the Rebate Account
at such times and to such Person as required by Section 148 of the Code an
amount equal to the Rebate Amount.  Amounts in the Rebate Account shall be
exempt from the lien of this Bond Agreement.  To the extent such amounts on
deposit in the Rebate Account are not sufficient to meet the Rebate Amount, the
amount of the deficiency shall be immediately paid by the Borrower to the Agent
for deposit in the Rebate Account.  Notwithstanding anything contained in this
Bond Agreement to the contrary, neither the Authority, the Purchaser nor the
Agent shall be responsible or liable for any loss, liability, or expense
incurred to the extent incurred as a result of the failure of the Borrower to
fulfill its obligations with respect to the calculation and payment of the
Rebate Amount.  The Authority, the Purchaser and the Agent shall be entitled to
rely conclusively upon the calculations provided by the Borrower.

 

(ii)                                  The Agent, at the written direction of the
Borrower given in accordance with this Bond Agreement, shall apply or cause to
be applied the amounts in the Rebate Account at the times and in the amounts
required by Section 148 of the Code solely for the purpose of paying the United
States of America in accordance with Section 148 of the Code.

 

(iii)                               Notwithstanding the final payment of the
Loan, moneys held in the Rebate Account shall be held by the Agent until the
last Rebate Amount has been paid or until the Borrower has provided the Agent
with a report of a Rebate Expert as required by Section 9.03 of this Bond
Agreement showing that no Rebate Amount is owed.

 

(iv)                              Moneys held in the Rebate Account shall be
invested and reinvested, upon the written direction of the Borrower, by the
Agent in Investment Obligations that mature at such times specified in such
written direction, which times shall be not later than such times as shall be
necessary to provide moneys when needed for the payments to be made from such
Rebate Account and in accordance with the provisions hereof.  The interest
earned on any moneys or investments in the Rebate Account shall be retained in
such Account.

 

Section 5.10.                             Establishment of the Subsidy Receipt
Account.  In addition to the Debt Service Fund established pursuant to
Section 4.02 hereof, the Escrow Accounts set forth in Section 5.02 above and the
Rebate Account established pursuant to Section 5.09 hereof, the following
account shall be established as a special account for the benefit of the
Borrower, designated as the “Subsidy Receipt Account”, in which the Agent shall
deposit the Debt Service Subsidy Payments.  On each Interest Payment Date the
Agent shall transfer to the Debt Service Fund moneys sufficient to make the
interest payment on the Bonds.  The Purchaser shall have a lien upon all moneys
in the Subsidy Receipt Account.

 

Section 5.11.                             Duties of the Agent with Respect to
this Bond Agreement.  The Agent agrees to act and do the following on behalf of
the Authority:

 

28

--------------------------------------------------------------------------------


 

(a)                                  establish and maintain the Escrow Account,
the Debt Service Fund, the Rebate Account and the Subsidy Receipt Account;

 

(b)                                 upon receipt of notice by or actual
knowledge of any officer of the Agent responsible for the administration of the
Debt Service Fund, report to the Authority any breach of any covenant or any
Event of Default by the Borrower under this Bond Agreement or any fact or
circumstance which, except for any grace period permitted by this Bond
Agreement, would result in any breach of a covenant or Event of Default by the
Borrower hereunder.  The Agent shall report such breach, Event of Default or
information to the Authority promptly after the Agent becomes actually aware of
such breach, Event of Default, fact or circumstance;

 

(c)                                  furnish the Borrower and the Authority with
a reminder notice of the Borrower’s obligation to file its report with the
Authority in accordance with Section 9.03 hereof and to file its rebate
calculation and make its rebate payment, if any, to the Internal Revenue
Service.  Such reminder notice shall be furnished to the Borrower and the
Authority at least 90 days prior to each fifth anniversary of the issuance of
the Bonds as set forth in Section 9.03 hereof and within 30 days following the
redemption or final payment of the Bonds, however, the failure of the Agent to
provide said reminder notice shall not affect the Borrower’s obligations
pursuant to Section 9.03 of this Bond Agreement.  The Agent shall have no
further obligation for the computation of the Rebate Amount or the filing or
payment thereof;;

 

(d)                                 provide timely notice to the Authority that
some or all of the Bonds have been redeemed or paid in full.

 

(e)                                  act as calculation agent for the Bonds and
in such capacity it shall:

 

(i)                                     not less than 45 and not more than 90
days prior to each Subsidy Interest Payment Date, perform the calculations
necessary to complete Form 8038-CP requesting payment of a credit (“Credit”)
equal to the Subsidy Interest Rate payable on the Bonds for the period ending on
each such Subsidy Interest Payment Date;

 

(ii)                                  secure the signature of an authorized
officer of the Authority on such Form 8038-CP;

 

(iii)                               upon receipt of each Form 8038-CP duly
executed by the Authority, file each such Form 8038-CP with the Department of
the Treasury at the Internal Revenue Service Center, Ogden, Utah 84201-0020
(unless notified by the Authority or the Internal Revenue Service in writing of
a change of address therefor) not less than 45 and not more than 90 days prior
to each Subsidy Interest Payment Date for the Bonds; and

 

(iv)                              all Credits received by the Agent shall be
transferred to the Subsidy Receipt Account.

 

29

--------------------------------------------------------------------------------


 

(f)                                    The Agent shall promptly provide the
Authority with written notice of all communications it receives, as the
Authority’s representative (as such term is used in the Form 8038-CP), from the
Internal Revenue Service or the United States Department of the Treasury
including, but not limited to, any change in the filing requirements or
procedures promulgated by the Internal Revenue Service or the United States
Department of the Treasury of which the Agent has actual knowledge.  In the
event of any change in the filing requirements or procedures promulgated by the
Internal Revenue Service or the United States Department of the Treasury,
(i) the Authority and the Agent shall negotiate in good faith to amend this
Agreement to conform to such change, and (ii) whether or not this Agreement is
so amended, the Agent shall have the right to consult with a Bond Counsel with
respect to such change.  For purposes of this Section 5.11(f), the Agent shall
not be required to undertake, or be deemed to have notice of, any such changes
in the filing requirements or procedures promulgated by the Internal Revenue
Service or the United States Department of the Treasury unless either (x) the
Agent has actual knowledge thereof or (y) the Agent is advised thereof, in
writing, by an authorized representative of the Authority or the Borrower or
counsel to the Authority or counsel to the Borrower (including, but not limited
to, Bond Counsel).

 

The Borrower hereby acknowledges that it is familiar with all of the duties of
the Agent as set forth herein and agrees to be bound by the provisions hereof. 
The Borrower further agrees that the Agent, the Purchaser, the Authority and
their respective employees shall not be liable for, and agrees to hold the
Agent, the Purchaser, the Authority, their respective employees and the Agent’s,
the Purchaser’s and the Authority’s members, officers, directors, agents and
attorneys harmless against, any loss or damage suffered by the Borrower as a
result of the Agent’s good faith performance hereunder except, in the case of
the Agent or its employees, loss or damage suffered by the Borrower as a result
of the gross negligence or willful misconduct of the Agent or its employees.

 

Section 5.12.                             Resignation of the Agent.  The Agent
or any successor thereto may at any time resign and be discharged of its duties
and obligations created by this Bond Agreement by giving not less than sixty
(60) days prior written notice to the Authority and the Borrower specifying the
date when such resignation shall take effect.  Such resignation shall take
effect upon the day specified in such notice without the necessity of the
appointment of a successor Agent, subject to reappointment in the event
condemnation or insurance proceeds are received pursuant to Article IV hereof.

 

Section 5.13.                             Removal of the Agent.  The Agent or
any successor thereto may be removed at any time by the Holder by an instrument
in writing signed and duly acknowledged by such Holder, a facsimile of which
shall be filed with the Authority.  Upon a sale of the entire principal
outstanding amount of the Bond by the Purchaser, the Borrower shall have the
right to remove the Agent by an instrument signed and duly acknowledged by the
Borrower.

 

Section 5.14.                             Appointment of Successor Agent.  In
case at any time the Agent or any successor thereto shall resign, be removed,
become incapable of acting, or be adjudicated a bankrupt or insolvent, or if a
custodian, receiver, liquidator or conservator of the Agent or of its property
shall be appointed, or if any public officer shall take charge or control of the
Agent or of its property or affairs, a successor may be appointed by the
Borrower by an instrument or

 

30

--------------------------------------------------------------------------------


 

concurrent instruments in writing signed by the Authority and the Borrower and
delivered to the successor Agent, notification thereto being given to the
predecessor Agent, the Purchaser and the Borrower.  A successor Agent appointed
under the provisions of this Section shall be a bank, trust company or a
national banking association, having capital and surplus aggregating at least
ten million dollars ($10,000,000), willing and able to accept the office on
reasonable and customary terms, and authorized by law to perform all the duties
imposed upon it by this Bond Agreement.

 

Section 5.15.                             Transfer of Rights and Property to
Successor Agent.  Any successor Agent appointed shall execute, acknowledge and
deliver to its predecessor Agent, the Purchaser, the Borrower and the Authority
an instrument accepting such appointment, and thereupon such successor Agent,
without any further act, deed or conveyance, shall become fully vested with all
moneys, estates, properties, rights, powers, duties and obligations of such
predecessor Agent, with like effect as if named herein as such Agent. 
Nevertheless, on the written request of the Authority or of the successor Agent,
the predecessor Agent shall execute, acknowledge and deliver such instruments of
conveyance and further assurance and do such other things as may reasonably be
required for more fully and certainly vesting and confirming in such successor
Agent all the right, title and interest of the predecessor Agent in and to any
property held by it under the Loan Documents, and shall pay over, assign and
deliver to the successor Agent any money or other property subject to the trust
and conditions herein or set forth in the other Loan Documents.  Should any
deed, conveyance or instrument in writing from the Authority be required by such
successor Agent for more fully and certainly vesting in and confirming to such
successor Agent any such moneys, estates, properties, rights, powers and duties,
then all such deeds, conveyances and instruments in writing shall be prepared by
the successor Agent at the expense of the Borrower and shall be executed,
acknowledged and delivered by the Authority, but only upon written request and
so far as may be authorized by law.

 

Section 5.16.                             Merger or Consolidation.  Any entity
into which the Agent may be merged or converted, or with which it may be
consolidated, or any entity resulting from any merger, conversion or
consolidation to which it shall be a party, or any entity to which the Agent may
sell or transfer all or substantially all of its business, shall be the
successor to the Agent without the execution or filing of any paper or the
performance of any further act except to notify the Authority, the Borrower and
the Purchaser within thirty (30) days of such merger, conversion or
consolidation, provided such entity shall be a bank, trust company or national
banking association which is qualified to be a successor to the Agent under
Section 5.15 and shall be authorized by law to perform all the duties imposed
upon it by this Bond Agreement.

 

Section 5.17.                             Conflicts.  In the event that the
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions with respect to any account maintained hereunder which, in its sole
discretion, are in conflict either with other instructions received by it or
with any provision of this Bond Agreement, the Agent shall have the absolute
right to suspend all further performance under this Bond Agreement (except for
the safekeeping of the Escrow Account) until the resolution of such uncertainty
or conflicting instructions.  In the event the Agent believes that there is a
conflict that warrants the Agent’s suspension of all further performance, the
Agent shall immediately notify all of the parties in writing of that conflict,
and further, shall convene a meeting of all interested parties within ten
(10) days of the receipt of

 

31

--------------------------------------------------------------------------------


 

such notice in which meeting the parties shall confer in good faith to try to
resolve such conflicts.  In the event the conflicts are not resolved as a result
of that meeting, the parties agree that they will submit the matters in dispute
to arbitration to be addressed on an expedited basis.

 

32

--------------------------------------------------------------------------------


 

ARTICLE VI

 

REPRESENTATIONS AND COVENANTS OF THE AUTHORITY

 

Section 6.01.                             Authority Representations.  The
Authority represents to and agrees with the Purchaser and the Agent that as of
date hereof and as of the Closing Date:

 

(a)                                  The Authority is a public body corporate
and politic, duly created and existing as a political subdivision of the State,
with the power and authority set forth in the Act, including the power and
authority to authorize the issuance of the Bonds under the Act.

 

(b)                                 The Authority has the requisite authority to
enter into this Bond Agreement.  This Bond Agreement has been duly authorized,
executed and delivered by the Authority and, assuming the due authorization,
execution and delivery by the other parties hereto, will constitute a valid and
binding obligation of the Authority, enforceable in accordance with its terms
(subject to any applicable bankruptcy, insolvency, moratorium or other similar
laws or equitable principles affecting creditors’ rights or remedies generally.)

 

(c)                                  The Authority has the requisite authority
to execute the Bonds and when delivered to and paid for by the Purchaser on the
Closing Date in accordance with the provisions of this Bond Agreement, and the
Resolution, the Bonds will have been duly authorized, executed and issued and
will constitute valid and binding limited obligations of the Authority
enforceable in accordance with their respective terms and entitled to the
benefits and security of this Bond Agreement (subject to any applicable
bankruptcy, insolvency, moratorium or other similar laws or equitable principles
affecting creditors’ rights or remedies generally).

 

(d)                                 The adoption of the Resolution and the
execution of this Bond Agreement, and the Bonds and compliance by the Authority
with the provisions thereof and hereof, under the circumstances contemplated
thereby and hereby, to the knowledge of the Authority, do not and will not in
any material respect conflict with or constitute on the part of the Authority a
breach of or default under any indenture, deed of trust, mortgage, agreement, or
other instrument to which the Authority is a party, or conflict with, violate,
or result in a breach of any existing law, public administrative rule or
regulation, judgment, court order or consent decree to which the Authority is
subject.

 

(e)                                  The Resolution and the forms of this Bond
Agreement, and the Bonds were adopted or approved at a duly convened meeting of
the Authority, with respect to which all legally required notices were duly
given, and at which meeting a quorum was present and acting at the time of
adoption thereof.

 

(f)                                    The State is not obligated to pay, and
neither the faith and credit nor taxing power of the State is pledged to the
payment of, the principal or redemption price, if any, of or interest on the
Bond.  The Bond is a special, limited obligation of the Authority, payable
solely out of the revenues or other receipts, funds or moneys of the Authority
pledged under this Bond Agreement and from any amounts otherwise available under
this Bond Agreement for the

 

33

--------------------------------------------------------------------------------


 

payment of the Bond.  The Bond does not now and shall never constitute a charge
against the general credit of the Authority.  The Authority has no taxing power.

 

(g)                                 The Authority makes no representation as to
(i) the financial position or business condition of the Borrower or (ii) the
correctness, completeness or accuracy of any of the statements, materials
(financial or otherwise), representations or certifications furnished or to be
made by the Borrower in connection with the sale or transfer of the Bonds, the
execution and delivery of this Bond Agreement or the consummation of the
transactions contemplated hereby.

 

Section 6.02.                             Designation of Bonds.  The Authority
hereby designates the Bonds as “Qualified School Construction Bonds” within the
meaning of Section 54F of the Code.

 

Section 6.03.                             Authority Pledge.  The Authority
hereby pledges and assigns to the Borrower, and the Borrower hereby designates
the Agent as its designee, the right to receive the Debt Service Subsidy
Payments from the Bonds.

 

Pursuant to Section 9.03 hereof, the Borrower has covenanted to comply with the
provisions of Sections 54A, 54F and 6341 of the Code.  The Authority hereby
covenants not to take or omit to take any action so as to cause Bonds to be
ineligible for receipt of the Debt Service Subsidy Payments, and all applicable
regulations promulgated with respect thereto, throughout the term of the Bonds. 
Pursuant to this Bond Agreement all investments of the Bond Proceeds will be at
the direction of the Borrower.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VII

 

REPRESENTATIONS AND DUTIES OF THE PURCHASER

 

Section 7.01.                             Purchaser Representations.

 

(a)                                  The Purchaser has made an independent
investigation and evaluation of the financial position and business condition of
the Borrower and the value of the Project, or has caused such investigation and
evaluation of the Borrower and the Project to be made by Persons it deems
competent to do so.  The Purchaser has not relied on the Authority for any
information regarding the Borrower or the Project and the Purchaser expressly
relieves the Authority and its agents, representatives and attorneys of any
liability for failure to provide such information or for any untrue fact or
material omission in any information regarding the Borrower or the Project that
may have been provided by the Borrower or the Authority, and their agents,
representatives and attorneys.

 

(b)                                 The Purchaser is purchasing the Bonds for
its own account, with the purpose of investment and not with the intention of
distribution or resale thereof, provided that the right is reserved by the
Purchaser to dispose of all or any part of the Bonds in compliance with
applicable federal and State securities laws and Section 3.02 and 3.03 of this
Bond Agreement if, in the future, the Purchaser, in its sole discretion, deems
it desirable to do so.  The Bonds will not be sold unless registered in
accordance with the rules and regulations of the Securities and Exchange
Commission or the Authority and the Borrower are furnished with an opinion of
counsel or a “No Action” letter from the Securities and Exchange Commission that
such registration is not required.

 

Section 7.02.                             Tax Consequences.  The Purchaser
hereby acknowledges the following arising under the Code:

 

(a)  On each Interest Payment Date the Authority shall be entitled to receive
refundable tax credits in the form of cash subsidy payments from the United
States Treasury equal to 100% of the interest payable on the Bonds on each
Interest Payment Date for the Bonds pursuant to Section 54F of the Code and
Section 6431 of the Code up to the applicable tax credit rate (as such term is
defined in the Code). However, various events can occur that may delay, impede
or negate the receipt of such subsidy or reduce the amount of such subsidy.

 

(b)  The Purchaser understands that interest on the Bonds will be taxable as
ordinary income for federal income tax purposes and that neither the Authority
nor Bond Counsel expresses an opinion regarding other tax consequences related
to the ownership or disposition of, or the receipt of federal tax credits or the
accrual or receipt of interest (or deemed interest) with respect to, the Bonds.

 

Section 7.03.                             Filing of Other Documents.  The
parties hereto shall execute, at the request of the Purchaser or the Agent, and
the Borrower shall file, and hereby authorizes the Purchaser or Agent to file
(on the Borrower’s behalf or otherwise) such Financing Statements,

 

35

--------------------------------------------------------------------------------


 

continuation statements, notices and such other documents necessary to perfect
all security interests created pursuant to the terms of this Bond Agreement, the
other Loan Documents and to preserve and protect the rights of the Purchaser in
the Collateral, under this Bond Agreement and the Note and the granting by the
Authority of certain rights of the Authority pursuant to this Bond Agreement and
the Authority’s Assignment, and the Authority shall have no responsibilities for
such filings whatsoever, other than executing the documents requested by the
Borrower or the Agent.

 

Section 7.04.                             Notice of Events of Default.  The
Purchaser, the Agent and the Authority shall each notify the other parties
promptly in writing of any event of which it has actual notice which constitutes
an Event of Default or which, with the passage of time, will become an Event of
Default.

 

36

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to the Authority, to the Purchaser
and the Agent that:

 

Section 8.01.                             Organization, Powers, etc.  The
Borrower is an urban renewal limited liability company duly organized, validly
existing and in good standing under the laws of the State.  The Borrower has the
power and authority to own its properties and assets and to carry on its
business as now being conducted (and as now contemplated by the Borrower) and
has the power to perform all the undertakings of the Loan Documents, to borrow
hereunder and to execute and deliver the Loan Documents.

 

Section 8.02.                             Execution of Loan Documents.  The
execution, delivery and performance of the Loan Documents and other instruments
required by this Bond Agreement:

 

(a)                                  have been duly authorized by all requisite
corporate action;

 

(b)                                 do not and will not contravene any provision
of law, governmental rule, regulation or order of any court or other agency of
government applicable thereto;

 

(c)                                  do not and will not conflict with or
violate any provision of any charter document, operating agreement, by-law or
governing document of the Borrower;

 

(d)                                 do not and will not violate or result in a
default under any provision of any indenture, mortgage, contract or other
instrument to which it is a party or any order, writ, injunction or decree to
which it is a party or by which it or its properties or assets are bound;

 

(e)                                  do not and will not result in the creation
or imposition of any lien, charge or encumbrance of any nature, other than the
liens created by the Loan Documents and the Permitted Encumbrances.

 

Section 8.03.                             Title to Collateral.  The Borrower has
or will have good and marketable title to the Collateral and other assets (if
any) free and clear of any lien or encumbrance, except for the Permitted
Encumbrances.  Upon filing the Mortgage the Authority will have a first lien
upon the Borrower’s interest in the Premises and a valid and perfected first
lien security interest in the improvements upon the Premises, each subject to a
Subordination and Non Disturbance Agreement.  Upon the filing of the Financing
Statements, the Authority and/or the Purchaser has or will have a perfected
first lien security interest in the Collateral.  The Borrower has all of the
trademarks and licenses necessary for the conduct of its businesses.

 

Section 8.04.                             Litigation.  To its knowledge, after
due inquiry, there is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency now pending or to the
best of its knowledge, threatened against or affecting it or any of its

 

37

--------------------------------------------------------------------------------


 

properties or rights which, if adversely determined, would (i) materially
adversely affect the transactions contemplated hereby, (ii) affect the validity
or enforceability of the Loan Documents, (iii) affect its ability to perform its
obligations under the Loan Documents, (iv) materially impair its right to carry
on its business substantially as now conducted (and as now contemplated by it)
or (v) have a material adverse effect on its financial condition or the value of
the Collateral.

 

Section 8.05.                             Payment of Taxes.  It has filed or
caused to be filed all Federal, State and local tax returns which are required
to be filed, and has paid or caused to be paid all taxes as shown on said
returns or on any assessment received by it, to the extent that such taxes have
become due.

 

Section 8.06.                             No Defaults.  It is not in default in
the performance, observance or fulfillment of any order, arbitrator or
governmental or non-governmental body; and is not subject to or a party to any
order of any court or governmental or non-governmental body arising out of any
action, suit, or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters.

 

Section 8.07.                             No Material Adverse Change; Financial
Statements; and Solvency.

 

(i)                                     There has been no material adverse
change in its financial condition since the date of the financial statements
submitted to the Purchaser in connection with the making of the Loan.

 

(ii)                                  The financial statements that have been
heretofore delivered to the Purchaser are true, correct and current in all
respects and fairly present the respective financial conditions of the subjects
thereof as of the respective dates thereof, and no material adverse change has
occurred in the financial conditions reflected therein since the respective
dates thereof and no borrowings (other than the Loan), which might give rise to
a lien or claim against the Premises (other than such liens as are required to
be released as of the Release Date) or proceeds of the Loan have been made by
Borrower or others since the dates thereof.

 

(iii)                               The Borrower is, and upon consummation of
the transactions contemplated by this Bond Agreement, the other Loan Documents
and any other related documents, will be, solvent.

 

Section 8.08.                             Obligations of the Borrower.  The Loan
Documents have been duly executed and delivered and are legal, valid and binding
obligations of the Borrower and are enforceable against the Borrower in
accordance with their respective terms (subject to any applicable bankruptcy,
insolvency, moratorium or other similar laws or equitable principles affecting
creditors’ rights or remedies generally.)

 

Section 8.09.                             Reserved.

 

Section 8.10.                             Design of the Project.  Except as set
forth in Schedule A hereto, to its knowledge after due inquiry, the present
operation of the Project and the operation as presently

 

38

--------------------------------------------------------------------------------


 

contemplated and as described in the Application does not and will not conflict
with any current building, zoning, health, safety, water, air pollution or other
ordinances, orders, laws or regulations applicable thereto.

 

Section 8.11.                             Commencement of Project; Proper
Charges.  No cost of the Project for which the Borrower intends to seek
reimbursement was incurred prior to the sixtieth day prior to March 8, 2011. 
The Bond Proceeds will only to be used to pay Proper Charges.

 

Section 8.12.                             Placement in Service.  The
improvements to facilities financed with the proceeds of the Bonds were not
placed in service or acquired by the Borrower (determined in accordance with the
provisions of the Code) more than one year prior to the date of the debt being
financed with the proceeds of the Bonds.

 

Section 8.13.                             Financial Conflicts of Interest.  The
Borrower certifies that all applicable State and local law requirements
governing conflicts of interest are satisfied with respect to the Qualified
School Construction Bonds.

 

Section 8.14.                             No Federal Guaranty. The Bonds will
not be federally guaranteed within the meaning of Section 149(b) of the Code.

 

Section 8.15.                             Issuance Costs.  No more than 2% of
the proceeds of the Bonds will be used to pay the issuance costs of the Bonds.

 

Section 8.16.                             Arbitrage.  The Borrower shall comply
with the requirements of Section 148 of the Code with respect to the proceeds of
the Bonds as provided in the Tax Certificate.

 

Section 8.17.                             Important Inducement.  The
availability of the financial assistance by the Authority as provided herein has
been an important inducement to the Borrower to engage in the Project and to
locate the Project in the State.

 

Section 8.18.                             No Action.  The Borrower has not taken
and will not take any action and knows of no action that any other Person has
taken or intends to take, which would prohibit the Bonds from being Qualified
School Construction Bonds under the Code.

 

Section 8.19.                             Maturity Limitation.  No maturity of
any Bond exceeds the maximum term determined by United States Treasury
Department under Section 54A(d)(5)(B) to be 19 years.

 

Section 8.20.                             Expenditure Representation.  The
Borrower reasonably expects (i) 100 % or more of Net Proceeds of the Bonds to be
spent for the purpose of construction, rehabilitation or repair of a public
school facility or for the acquisition of land on which such a facility is to be
constructed with the proceeds of such issue within the three year prior
beginning on the date of issuance of the Bonds and (ii) to incur a binding
commitment to spend at least 10% of Net Proceeds of the Bonds within the
six-month period beginning on the date of issuance of the Bonds.

 

39

--------------------------------------------------------------------------------


 

Section 8.21.                             Unexpended Bond Proceeds.  Should
there remain any unspent Bond proceeds at the end of the 3 years from the Issue
Date, the Borrower shall cause such unexpended funds to be applied to redeem the
Bonds.

 

40

--------------------------------------------------------------------------------


 

ARTICLE IX

 

COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees, so long as this Bond Agreement shall remain
in effect or the Note shall be outstanding, as follows:

 

Section 9.01.                             Insurance Required.

 

(A)                          the Borrower shall keep the Premises and machinery,
furniture, fixtures and equipment continuously insured, to the extent of their
full insurable replacement value and in such amounts in order to prevent the
application of co-insurance and, in no event, less than the amount of the Note
and other Obligations outstanding, against loss or damage by fire, with extended
coverage, and coverage against loss or damage by vandalism, malicious mischief
and, if available and required against flood and against other hazards as the
Purchaser or the Authority may require, from time to time.  The Borrower shall
also maintain or cause to be maintained commercial general liability insurance
and workers compensation insurance, in such total amounts as the Purchaser or
the Authority may require, from time to time naming both the Authority, the
Purchaser and the Escrow Agent as an additional insured (except for workers
compensation insurance).  All property insurance shall name the Purchaser as the
mortgagee and lender loss payee.  At all times during the term of this
Agreement, such coverage as noted herein shall include the insurance provisions
contained in the Mortgage.

 

Section 9.02.                             Payment of Taxes, etc.  The Borrower
shall promptly pay and discharge or cause to be promptly paid and discharged all
payments in lieu of taxes, assessments and governmental charges or levies
imposed upon it or in respect of any of its property and assets before the same
shall become in default, as well as all lawful claims which, if unpaid, might
become a lien or charge upon such property and assets or any part thereof,
except such that are contested in good faith in an appropriate forum and for
which it has set aside adequate reserves.  The Borrower shall also take such
actions as may be necessary to obtain and preserve the Debt Service Subsidy
Payments.

 

Section 9.03.                             Compliance with Code and Arbitrage
Regulations.  (a) (i) The Borrower hereby covenants that it will not take or
cause the QALICB to take any action, or fail to take any action, if any such
action or failure to take action would cause the Bonds to fail to be a
“qualified bond” for purposes of Section 6431 of the Code, or otherwise make the
Authority ineligible to receive Debt Service Subsidy Payments or that would
cause the Bonds to be an “arbitrage bond” within the meaning of
Section 148(a) of the Code.  The Borrower further covenants to comply and cause
the QALICB to comply with the requirements of Section 54(A) and 54(F) of the
Code and with the rebate requirements (including the prohibited payment
provisions) contained in Section 148(f) of the Code and any regulations
promulgated thereunder, to the extent applicable.

 

(ii)                                  Reserved.

 

(iii)                               The Borrower shall direct the Agent to make
investments of amounts in the Escrow Account and the Debt Service Fund only at
market prices within the

 

41

--------------------------------------------------------------------------------


 

meaning of Treasury Regulations Section 1.148-1.  In addition, any and all
actions to be undertaken by the Borrower or by any other Person as to which the
Authority or the Agent must, pursuant to the terms hereof, consent or approve in
advance, shall be deemed to be the actions of the Borrower or such other Person
(and not the actions of the Authority or the Agent).

 

(b)                                 The Borrower shall not permit at any time or
times any of the Gross Proceeds from the sale of the Bonds or other of its funds
to be used, directly or indirectly, to acquire any Investment Property (within
the meaning of Section 148(b)(2) of the Code) the acquisition of which would
cause the Bonds to be “arbitrage bonds” for the purposes of Section 148 of the
Code.  The Borrower shall utilize and shall cause the QALICB to utilize the Bond
Proceeds from the sale of the Bonds so as to satisfy the reasonable expectations
of the Borrower set forth in the Tax Certificate of the Borrower furnished to
Bond Counsel and the Authority.

 

(c)                                  The Borrower shall cause the QALICB use the
Net Proceeds of the Bonds to acquire, construct and equip the Project in the
manner and as specifically set forth in the Tax Certificate furnished to Bond
Counsel and the Authority.  The Borrower shall not expend or allow the QALICB to
expend the Bond Proceeds on assets other than those listed in the Tax
Certificate without the express written consent of Bond Counsel.

 

(d)                                 Unless 100% of the proceeds of the Bonds are
expended on the Project within the 3-year period beginning on the Issue Date,
the Borrower will retain (i) Bond Counsel, (ii) any nationally recognized firm
of certified public accountants, (iii) any reputable firm which offers to the
tax-exempt/tax-credit bond industry rebate calculation services and holds itself
out as having expertise in that area, or (iv) a Person or firm approved by Bond
Counsel, in order to calculate the amount of rebate, if any, due to the United
States pursuant to Section 148(f) of the Code, as set forth in paragraph
(f) below (the “Rebate Expert”), on or no later than 30 days before the Initial
Rebate Computation Date (as defined below) and on each rebate Computation Date
thereafter, (A) to compute the Rebate Amount with respect to the Bonds for the
period ending on such rebate Computation Date, (B) to deliver an opinion to the
Authority and Agent concerning its conclusions with respect to the amount (if
any) of such Rebate Amount together with a written report providing a summary of
the calculations relating thereto and (C) to deliver an opinion to the Authority
and Agent that all of the Gross Proceeds of the Bonds (within the meaning of
Section 148(f) of the Code), other than Gross Proceeds of the Bonds on deposit
in a Bona Fide Debt Service Fund, have been expended on or prior to the initial
rebate Computation Date.  The Computation Date shall include (i) the final
maturity of the Bonds, (ii) if the Bonds are redeemed prior to maturity, the
date on which the Bonds are redeemed, (iii) the first day of the fifth
anniversary of the date of issuance of the Bonds (the “Initial Rebate
Computation Date”) and each fifth anniversary thereafter, and (iv) any other
date that may be required by the Code.

 

(f)                                    The Borrower shall direct the Agent in
writing to rebate the Rebate Amount to the United States on behalf of the
Authority.  The Rebate Amount as of any Computation Date is the excess of the
Future Value of all receipts on Nonpurpose Investments (“Nonpurpose Receipts”)
over the Future Value of all payments on Nonpurpose Investments (“Nonpurpose
Payments”).  To the extent amounts received from Nonpurpose Investments are
reinvested, these amounts may be netted against each other and not taken into
account in the

 

42

--------------------------------------------------------------------------------


 

computation of the Rebate Amount.  Nonpurpose Receipts and Nonpurpose Payments
shall be determined as described below.

 

(1)                                  Nonpurpose Payments.  Nonpurpose Payments
include actual payments (amounts of Gross Proceeds actually or constructively
paid to acquire a Nonpurpose Investment including Qualified Administrative
Costs); “allocation” payments (for a Nonpurpose Investment that is allocated to
the Bonds after already having been acquired by the Borrower (e.g., sinking fund
proceeds), an amount equal to the Value of the Investment on the allocation
date); Computation Date payments (for a Nonpurpose Investment allocated to the
Bonds at the end of the preceding Computation Period, the Value of the
Investment at the beginning of the Computation Period); Yield Reduction
Payments, if any; and the Computation Date credit equal to $1,000.

 

(2)                                  Nonpurpose Receipts.  Nonpurpose Receipts
include actual receipts (amounts actually or constructively received with
respect to a Nonpurpose Investment, such as earnings and return of principal,
reduced by Qualified Administrative Costs); “deallocation” receipts (for a
Nonpurpose Investment that ceases to be allocated to the Bonds or subject to
rebate, the Value of the Investment on the “deallocation” date); Computation
Date receipts (the Value of any Nonpurpose Investment held at the end of any
Computation Period); and rebate receipts (any recovery of an overpayment of
rebate).

 

Investments of amounts held in a Bona Fide Debt Service Fund for the Bonds will
be excepted from the rebate requirement but only if the gross earnings on such
fund for such Bond Year do not exceed $100,000.

 

(g)                                 For each investment of Gross Proceeds in a
Non-Purpose Investment, the Borrower shall direct the Agent to record, without
limitation, the following information:  purchase date, purchase price, face
amount, stated interest rate, any accrued interest due on its purchase date,
disposition date, disposition price and any accrued interest due on the
disposition date.  The Yield to maturity for an investment presently means that
discount rate, based on a compounding frequency the same as the Bonds (or such
other compounding permitted by the Code), which when used to determine the
present worth, on the purchase date of such investment or the date on which the
investment becomes a Non-Purpose Investment, whichever is later, of all payments
of principal and interest on such investment gives an amount equal to the fair
market value of such investment including accrued interest due on such date.

 

(h)                                 On each Computation Date, if such Rebate
Amount payable exceeds the amount then on deposit in the Rebate Account, the
Borrower shall within ten (10) days of the receipt of the report furnished by
the Rebate Expert pursuant to paragraph (e) of this Section, pay to the Agent,
the amount necessary to make up such deficiency and direct the Agent to pay the

 

43

--------------------------------------------------------------------------------


 

same to the United States within sixty (60) days of the Computation Date.  The
Borrower shall, in a timely fashion, give all written notices and directions to
the Agent as are called for hereunder for the payment of the Rebate Amount. Any
sums remaining in the Rebate Account following such payments shall be returned
to the Borrower.  When due, the Authority shall have the right, but shall not be
required, to make such payment to the Agent on behalf of the Borrower.  Any
amount advanced by the Authority pursuant to this paragraph (h) shall be added
to the moneys owing by the Borrower under this Loan Agreement and shall be
payable on demand with interest at the rate of twelve percent (12%) per annum.

 

(i)                                     The rebate shall be paid in installments
which shall be made at least once every fifth Bond Year.  The first such
installment shall be due to the United States on behalf of the Authority not
later than sixty (60) days after the end of the fifth (5th) Rebate Year and
shall be in an amount which ensures that the Rebate Amount due under the Code
with respect to the Bonds is paid.  Each subsequent payment shall be made not
later than five (5) years after the date the preceding payment was due.  Within
sixty (60) days after the retirement of the Bonds at final maturity or upon
earlier redemption, the Borrower shall direct the Agent to pay to the United
States on behalf of the Authority the aggregate Rebate Amount due under the Code
with respect to the Bonds not theretofore paid.

 

(j)                                     Each payment of the Rebate Amount to be
paid to the United States shall be filed with the Internal Revenue Service
Center, Ogden, Utah 84201, or such other address that may be specified by the
Internal Revenue Service.  Each payment shall be accompanied by Form 8038-T (or
such other form required by the Internal Revenue Service) and a statement
identifying the Authority, the date of the issue, the CUSIP number for the Bond
with the longest maturity and a copy of the applicable Form 8038 TC.

 

(k)                                  The Borrower acknowledges that the
Authority shall have the right at any time and in the sole and absolute
discretion of the Authority to obtain from the Borrower and the Agent the
information necessary to determine the Rebate Amount required to be paid to the
United States pursuant to Section 148(f) of the Code.  Additionally, the
Authority may, with reasonable cause, (i) review or cause to be reviewed any
determination of the amount to be paid to the United States made by or on behalf
of the Borrower and (ii) make or retain a Rebate Expert to make the
determination of the amount to be paid to the United States.  The Borrower
hereby agrees to be bound by any such review or determination, absent manifest
error, to pay the costs of such review, including without limitation the
reasonable fees and expenses of counsel or a Rebate Expert retained by the
Authority, and to pay to the Agent any additional amounts for deposit in the
Rebate Account required as the result of any such review or determination.

 

(l)                                     Except as may be permitted pursuant to
Section 148(c) of the Code (relating to certain temporary periods for
investment), at no time during the term of the Bonds shall the amount invested
by the Borrower in Non-Purpose Investments with a Yield higher than the Yield on
the Bonds exceed 10% of the then outstanding principal amount of the Bonds.  The
aggregate amount invested in Non-Purpose Investments shall be promptly and
appropriately reduced as the outstanding principal of the Bonds is reduced.

 

44

--------------------------------------------------------------------------------


 

(m)                               Notwithstanding any provision of this
Section to the contrary, the Borrower shall be liable, and shall indemnify and
hold the Authority and the Agent harmless against any liability, for payments
due to the United States pursuant to Section 148(f) of the Code.  Further, the
Borrower specifically agrees that neither the Authority nor the Agent shall be
held liable, or in any way responsible, and the Borrower shall indemnify and
hold harmless the Agent and the Authority against any liability, for any mistake
or error in the filing of the payment or the determination of the Rebate Amount
due to the United States or for any consequences resulting from any such mistake
or error.  The provisions of this paragraph shall survive termination of this
Agreement.  In the event of a conflict between the provisions of this Agreement
and the Code, the provisions of the Code shall control.

 

(n)                                 The Authority, the Agent and the Borrower
acknowledge that the provisions of this Section 9.03 are intended to comply with
Section 148(f) of the Code and the regulations promulgated thereunder and if as
a result of a change in such Section of the Code or the promulgated regulations
thereunder or in the interpretation thereof, a change in this Section 9.03 shall
be permitted or necessary to assure continued compliance with Section 148(f) of
the Code and the promulgated regulations thereunder, then with written notice to
the Agent, the Authority and the Borrower shall be empowered to amend this
Section 9.03 and the Authority may require, by written notice to the Borrower
and the Agent, the Borrower to amend this Section 9.03 to the extent necessary
or desirable to assure compliance with the provisions of Section 148 of the Code
and the regulations promulgated thereunder; provided that either the Authority
or the Agent shall require, prior to any such amendment becoming effective, at
the sole cost and expense of the Borrower, an opinion of Bond Counsel
satisfactory to the Authority to the effect that either (i) such amendment is
required to maintain the Bonds’ eligibility for Debt Service Subsidy Payments or
(ii) such amendment shall not adversely affect the Bonds’ eligibility for Debt
Service Subsidy Payments.

 

(o)                                 (i)                                     The
obligation to pay any Rebate Amount with respect to the Bonds shall be treated
as satisfied if the proceeds of the Bonds are expended within the three years
following the Issue Date.  The Available Project Proceeds qualify for an initial
three (3) year (or five (5) year) temporary period.

 

(p)                                 The Borrower shall give immediate telephonic
notice, promptly confirmed in writing, to the Authority and the Escrow Agent of
any Determination of Ineligibility whether the Borrower is on Notice of such
Determination of Ineligibility by its own filing of any statement, tax schedule,
return or document with the Internal Revenue Service which discloses that a
Determination of Ineligibility shall have occurred, by its receipt of any oral
or written advice from the Internal Revenue Service that a Determination of
Ineligibility shall have occurred, or otherwise.

 

Section 9.04.                             Compliance with Applicable Laws.  The
Borrower agrees to comply, and cause the QALICB to comply in all material
respects with all applicable Federal, State, county and municipal laws,
ordinances, rules and regulations now in force or that may be enacted hereafter
pertaining to the operation, conduct and maintenance of the Project and its
existence and business including, without limitation, all Federal, State and
local laws relating to ERISA benefit plans, environmental, safety, or health
matters, and hazardous or liquid waste or

 

45

--------------------------------------------------------------------------------


 

chemicals or other liquids (including use, sale, transport and disposal
thereof).

 

Section 9.05.                             Environmental Covenant.  The Borrower
shall not permit or cause to be permitted any action to occur which would be in
direct violation of any and all applicable Federal, State, county and municipal
laws, ordinances, rules and regulations now in force or hereinafter enacted,
including the regulations of the Authority and the regulations of the State
Department of Environmental Protection or the United States Environmental
Protection Agency.

 

The Borrower shall give immediate written notice to the Authority and the
Purchaser of any notices of investigation or any similar communication from the
State Department of Environmental Protection or other governmental authorities
regarding potential violations of I.S.R.A. and/or the Spill Compensation and
Control Act.

 

Within five (5) Business Days of receipt, the Borrower shall give the Authority
and the Purchaser notice or copies (if written) of all claims, complaints,
orders, citations or notices, whether formal or informal, written or oral, from
any governmental body or private Person or entity, relating to air emissions,
water discharge, noise emission, solid or liquid waste disposal, hazardous waste
or materials, or any other environmental, health or safety matter, if alleged to
be a violation of applicable law.  Such notices shall include, among other
information, the name of the party who filed the claim, the potential amount of
the claim, and the nature of the claim.

 

The Borrower shall maintain, or cause to be maintained, in effect the
Environmental Insurance Policy for the term of the Loan.

 

Section 9.06.                             Financial Statements.  (a)  The
Borrower shall furnish the Purchaser and the Authority (upon the request of the
Authority), with audited financial statements dated as of the end of the
calendar year, including a balance sheet and income statement within one hundred
twenty (120) days after the end of each fiscal year of the Borrower during the
term of the Loan and any other financial statements as may be reasonably
requested by the Purchaser.  All such statements will be reviewed by an
independent certified public accountant acceptable to the Purchaser and prepared
in accordance with Generally Accepted Accounting Principles applicable to
limited liability companies, consistently applied. All such statements shall be
certified to the Purchaser.

 

(b)                                 The Guarantor shall furnish the Purchaser
and the Authority (upon the request of the Authority), with audited financial
statements dated as of the end of the calendar year, including a balance sheet
and income statement, detailed information on all real estate holdings within
one hundred twenty (120) days after the end of each fiscal year of the Guarantor
during the term of the Loan and any other financial statements as may be
reasonably requested by the Purchaser.  All such statements will be reviewed by
an independent certified public accountant acceptable to the Purchaser and
prepared in accordance with Generally Accepted Accounting Principles applicable
to limited liability companies, consistently applied. All such statements shall
be certified to the Purchaser.

 

(b)                                 The Borrower and the Guarantor shall each
furnish the Purchaser (and to the Authority upon the Authority’s request) with
their Federal income tax returns and state income

 

46

--------------------------------------------------------------------------------


 

tax returns prepared by a certified public accountant firm, satisfactory to the
Purchaser, which are required to be submitted within forty-five (45) days of
filing.

 

At the time of the delivery of the annual financial statements provided for
herein, the Borrower shall furnish a certificate of its chief financial officer
to the Purchaser stating that it is in compliance with all financial and other
covenants under the Loan Documents and that it has no knowledge that an Event of
Default, or an event of which, with notice or lapse of time, or both, would
constitute an Event of Default, has occurred and is continuing, or if such an
Event of Default has occurred, a statement as to the nature thereof and the
action which the Borrower and the Guarantor propose to take with respect
thereto.

 

Section 9.07.                             Mergers, etc.  The Borrower will not
permit a change in control of the Borrower, nor merge into or consolidate with
or into, or sell, assign, lease (other than to the Proposed Tenants) or as
otherwise provided in the Loan Documents or otherwise dispose of (whether in one
transaction or in a series of transactions) any of its assets (whether now owned
or hereafter acquired) to any Person without the prior express written consent
of the Authority and the Purchaser and, if applicable, without complying with
Section 10.04.

 

Without limiting the effect of the first paragraph of this Section 9.07, if at
any time during the period the Bonds are outstanding, the Borrower proposes
(i) to merge or consolidate with any Person owning or occupying facilities
located wholly or partly within the Project Municipality, or (ii) to gain
control of any such Person, or (iii) to acquire a greater than 50% ownership
interest of any such Person (whether by ownership of stock or otherwise), or
(iv) to assume or guarantee liabilities incurred in connection with any facility
located wholly or partly within the Project Municipality owned or occupied by
any such Person, or (v) to enter into any exchange of property for stock or
stock for property pursuant to a plan of reorganization with any such Person,
the Borrower shall, prior to the taking of any of the foregoing proposed
actions, deliver to the Authority and the Purchaser an opinion of nationally
recognized Bond Counsel to the effect that the proposed action will not violate
the provisions of this Section or of Section 9.11 hereof nor in any way cause a
Determination of Ineligibility.

 

Section 9.08.                             Assignment of Bond Agreement.  The
Borrower may not assign or transfer the whole or any part of this Bond Agreement
without the prior express written consent of the Authority and the Purchaser. 
Any assignment of this Bond Agreement by the Borrower without the prior express
written consent of the Authority and the Purchaser shall be void.

 

Section 9.09.                             Indemnification.  (a)  The Borrower
agrees to and does hereby indemnify and hold harmless the Authority, Agent and
Purchaser, any person who “controls” the Authority, Agent and Purchaser (within
the meaning of Section 15 of the Securities Act of 1933, as amended), and any
member, officer, director, official, agent, employee, and attorney of the
Authority, Agent, Purchaser or the State (collectively called the “Indemnified
Parties”) against any and all losses, claims, damages or liabilities (including
all costs, expenses and reasonable counsel fees incurred in investigating or
defending such claim) suffered by any of the Indemnified Parties and caused by,
relating to, arising out of, resulting from, or in any way connected with
(a) the condition, use, possession, conduct, management, planning, design,
acquisition, construction, installation, financing or sale of the Project or any
part thereof

 

47

--------------------------------------------------------------------------------


 

including the payment of rebate to the federal government; or (b) any untrue
statement of a material fact contained in information provided by the Borrower
with respect to the transactions contemplated hereby; (c) any omission of a
material fact necessary to be stated therein in order to make such statement not
misleading or incomplete; or (d) the acceptance or administration by the
Authority, the Agent or the Purchaser of their respective duties under this Bond
Agreement.  In case any action shall be brought against one or more of the
Indemnified Parties based upon any of the above and in respect to which
indemnity may be sought against the Borrower, such Indemnified Party shall
promptly notify the Borrower, in writing, and except where the Borrower is the
claimant the Borrower shall assume the defense thereof, including the employment
of counsel satisfactory to the Indemnified Party, the payment of all costs and
expenses and the right to negotiate and consent to settlement.  Any one or more
of the Indemnified Parties shall have the right to employ separate counsel at
the Borrower’s expense in any such action and to participate in the defense
thereof if, in the opinion of the Indemnified Party, a conflict of interest
could arise out of the representation of the parties by the same counsel.  The
Borrower shall not be liable for any settlement of any such action effected
without Borrower’s consent, but if settled with the consent of the Borrower, or
if there is a final judgment for the claimant on any such action, the Borrower
agrees to indemnify and hold harmless the Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.  Notwithstanding
anything in this Bond Agreement to the contrary which may limit recourse to the
Borrower or may otherwise purport to limit the Borrower’s liability, the
provisions of this Section 9.09 shall control the Borrower’s obligations and
shall survive repayment of the Bonds.

 

(b)                                 The Borrower agrees to and does hereby
indemnify and hold harmless the Indemnified Parties against any and all losses,
claims, damages or liabilities (including all costs, expenses, and reasonable
counsel fees incurred in investigating or defending such claims) suffered by any
of the Indemnified Parties and caused by, relating to, arising out of, resulting
from, or in any way connected to an examination, investigation or audit of the
Bonds by the Internal Revenue Service (“IRS”).  In the event of such
examination, investigation or audit, the Indemnified Parties shall have the
right to employ counsel at the Borrower’s expense.  In such event, the Borrower
shall assume the primary role in responding to and negotiating with the IRS, but
shall inform the Indemnified Parties of the status of the investigation.  In the
event Borrower fails to respond adequately and promptly to the IRS, the
Authority shall have the right to assume the primary role in responding to and
negotiating with the IRS and shall have the right to enter into a closing
agreement, for which Borrower shall be liable, copies of which shall be provided
to the Purchaser.

 

(c)                                  The Borrower further agrees to indemnify,
protect, defend and hold harmless the Indemnified Parties against any and all
losses, claims, damages, liabilities or expenses whatsoever, including
reasonable counsel fees, caused by, or which arise out of or relate to, any
untrue statement or misleading statement or alleged untrue statement or alleged
misleading statement, of a material fact contained or incorporated in any
material supplied by the Borrower in connection with the placement of the Bonds,
if applicable (the “Disclosure Materials”), or which arise out of or relate to,
any omission or alleged omission from such Disclosure Materials of any material
fact required to be stated therein or necessary in order to make the statements
contained therein, in light of the circumstances under which they were

 

48

--------------------------------------------------------------------------------


 

made, not misleading This indemnity agreement is in addition to any other
liability which the Borrower may otherwise have.

 

(d)                                 Notwithstanding anything in this Bond
Agreement to the contrary which may limit recourse to the Borrower or may
otherwise purport to limit the Borrower’s liability, the provisions of this
Section 9.09 shall control the Borrower’s obligations and shall survive
repayment of the Bond.

 

Section 9.10.                             Additional Debt; Secondary Financing. 
Except for Permitted Indebtedness, the Borrower shall not invest, guaranty or
borrow through any additional bond or loan or other credit facilities, without
the written approval of the Purchaser.  Except for Permitted Encumbrances, there
shall be no secondary financing encumbering the Project, the Premises or the
Collateral nor shall there be any encumbrances or security interests conveyed
in, nor hypothecation or pledge of, any of the Borrower’s assets. 
Notwithstanding any other provisions of this Agreement or the other Loan
Documents, the Borrower shall have the right at any time and from time to time
to incur Permitted Indebtedness, including Permitted Indebtedness outstanding on
the Closing Date and the Release Date.

 

Section 9.11.                             Brokerage Fee.  The Authority, the
Agent and the Purchaser shall not be liable to the Borrower for any brokerage
fee, finders fee, or loan servicing fee and the Borrower shall hold the
Authority, the Agent and the Purchaser harmless from any such fees or claims.

 

Section 9.12.                             Additional Covenants Concerning the
Collateral.  The Borrower further covenants and agrees or agrees to cause the
QALICB to (a) retain possession of the Project, the Collateral or any interest
therein during the existence of this Bond Agreement and not to sell, exchange,
assign, loan, deliver, lease (other than to the Proposed Tenants or as otherwise
provided in the Loan Documents), mortgage or otherwise dispose of same without
the prior express written consent of the Authority and Purchaser, except (i) for
Permitted Encumbrances, (ii) as expressly permitted below, or (iii) to the
extent reasonably necessary for the operation of the Borrower’s business in the
ordinary course and consistent with past practices with respect to the sale or
disposal of obsolete equipment, machinery or furniture provided that (x) with
respect to tangible Collateral, such tangible Collateral is replaced with items
of equal or greater utility and value (which shall then be included as
Collateral) and (y) doing so shall not cause or result or reasonably be expected
to cause or result in any failure or inability of the Borrower to comply or
continue to comply with provisions of Section 9.16 hereof; (b) to keep the
Collateral located at the location to be set forth in the Mortgage, and not to
remove same from said location (except as permitted below) without the prior
express written consent of the Purchaser, unless the Collateral is replaced with
items of equal or greater utility and value (which shall then be included as
Collateral); (c) at its own cost and expense (i) to cause the QALICB to
maintain, preserve and keep the Collateral in a manner consistent with the
standard operating practices applicable to a first class operation, in good and
substantial repair, working order and condition, ordinary wear and tear
excepted, (ii) from time to time to make or cause to be made, all necessary and
proper repairs, replacements, renewals, improvements and betterments thereto,
and (iii) from time to time, to make such substitutions, additions,
modifications and improvements as may be necessary and shall not impair the
structural integrity, operating efficiency and economic value of the Collateral;
(d) to comply, in all material respects, with all

 

49

--------------------------------------------------------------------------------


 

acts, rules, regulations, orders, decrees and directions of any manufacturer,
service provider or governmental authority applicable to the Collateral or any
part thereof or to the operation of the Borrower’s business; provided, however,
that the Borrower may contest any such act, regulation, order, decree or
direction in any reasonable manner which shall not adversely affect the
Authority’s or the Purchaser’s rights or the first priority lien of its security
interest in the Collateral; (e) after the occurrence and during the continuance
of an Event of Default, all original documents evidencing right to payment,
including but not limited to invoices, original orders, shipping and delivery
receipts shall be delivered to the Purchaser upon demand of the Purchaser;
(f) upon the request of the Purchaser to deliver all evidence of ownership in
the Collateral, including certificates of title with the Authority’s and the
Purchaser’s respective interests appropriately noted on the certificate and if
any of the Collateral is located upon land which is the subject of a lease or
mortgage, to deliver an agreement of subordination from the landlord or
mortgagee providing any lien of such party shall be subordinate to the security
interest of the Authority and/or the Purchaser granted herein, and (g) upon
request of Purchaser, Purchaser shall have the right to inspect the Collateral. 
All alterations, replacements, substitutions, renewals or additions made
pursuant to clause (c) of this Section 9.14 shall become and constitute a part
of the Collateral.  All Collateral which has been substituted for any removed,
replaced or disposed of Collateral shall be of a value and quality or utility at
least equal to that of the removed, replaced or disposed of Collateral, and
shall be subject to the liens of the security interest granted to the Authority
and/or the Purchaser hereunder.  The Borrower shall not apply for a change in
the zoning of the Project, the Premises without the prior written consent of the
Purchaser.

 

At any time and from time to time, upon the demand of the Purchaser, the
Borrower will, at the Borrower’s expense, (i) immediately give, execute,
deliver, pledge, endorse, file, and/or record any notice, statement, Financing
Statement, instrument, document, chattel paper, agreement, or other papers that
may be necessary or desirable, or that the Purchaser may request, in order to
create, preserve, perfect, or validate any security interest granted pursuant
hereto or to any of the other Loan Documents or intended to be granted hereunder
or under any of the other Loan Documents or to enable the Purchaser to exercise
or enforce its rights hereunder or under any of the other Loan Documents or with
respect to such security interest; and (ii) keep, stamp, or otherwise mark any
and all documents, instruments, chattel paper, and its books and records
relating to the Collateral in such manner as the Purchaser may require.  The
Borrower hereby irrevocably appoints the Purchaser (and any of its attorneys,
officers, employees, or agents) as its true and lawful attorney-in-fact, said
appointment being coupled with an interest, with full power of substitution, in
the name of the Borrower, the Purchaser, or otherwise, for the sole use and
benefit of the Purchaser in its sole discretion, but at the Borrower’s expense,
to exercise, to the extent permitted by law, in its name or in the name of the
Borrower or otherwise, the powers set forth herein or in any of the Loan
Documents, whether or not any of the Obligations are due (i) to endorse the name
of the Borrower upon any instruments of payment, freight, or express bill, bill
of lading, storage, or warehouse receipt relating to the Collateral and to
demand, collect, receive payment of, settle, or adjust all or any of the
Collateral; (ii) to correspond and negotiate directly with insurance carriers;
and (iii) to sign and file one or more Financing Statements naming the Borrower
as debtor and the Purchaser as secured party to execute any notice, statement,
instruments, agreement, or other paper that the Purchaser may require to create,
preserve, perfect, or validate any security interest granted pursuant hereto or
to any other Loan Documents or to enable the Purchaser to exercise or enforce
its rights hereunder or under any

 

50

--------------------------------------------------------------------------------


 

other Loan Documents or with respect to such security interest.  Neither the
Authority, the Agent, the Purchaser nor their attorneys, officers, employees,
agents or other Indemnified Parties shall be liable for act, omissions, any
error in judgment, or mistake in fact in its capacity as attorney-in-fact,
except the Purchaser shall be liable for affirmative acts arising from the
Purchaser’s own gross negligence or willful misconduct.  This power, being
coupled with an interest is irrevocable until the Obligations have been fully
satisfied.  At the Purchaser’s sole option, and without the Borrower’s consent,
the Purchaser may file a carbon, photographic, or other reproduction of this
Bond Agreement or any Financing Statement executed pursuant hereto as a
Financing Statement in any jurisdiction so permitting.  The Purchaser is
expressly authorized to file Financing Statements without the Borrower’s
signature.  The Purchaser may (but shall not be obligated to) take any and all
action that it deems necessary or proper to preserve its interest in the
Collateral, including, without limitation, the payment of debts of the Borrower
which might impair the Collateral or the Purchaser’s security interest therein,
the purchase of insurance on the Collateral, the repair or safeguarding of the
Collateral, or the payment of taxes, assessments or other liens thereon.  All
sums so expended by the Purchaser shall be added to the Loan amount outstanding,
shall be secured by the Collateral, and shall be payable on demand with interest
from the date such sums are expended at the Default Rate.

 

Section 9.13.                             Borrower Account.  The Borrower shall
open and thereafter maintain such account or accounts as may be agreed upon by
the Borrower and the Purchaser, which may or may not be its primary depository
account or accounts, with the Purchaser for the term of the Loan.  The Borrower
shall give notice to the Purchaser when the Borrower Account has been
established, and thereafter, payments hereunder and under the Note shall be made
by direct charge to the Borrower Account.  Borrower hereby consents to Purchaser
making such charge.

 

Section 9.14.                             Financial Covenants.  (a)  Following
the Completion Date, the Borrower shall cause the Premises to achieve a minimum
Debt Yield of nine percent (9%), and an Authorized Borrower Representative shall
certify to the Purchaser in writing on a quarterly basis commencing with the end
of the first full quarter following the Completion Date that such minimum Debt
Yield has been so achieved and setting forth the calculation thereof.  For
purposes of the forgoing, “Debt Yield” means current gross income (based on an
annualized determination by the Purchaser of the prior three (3) month rent roll
for the Premises) for the Premises less (i) a 5% vacancy allowance and (ii) the
then current operating expenses of the Premises including a minimum management
fee of 5% for a given twelve (12) month period, plus the Debt Service Subsidy
Payments (to the extent the Bonds are eligible to receive such payments),
divided by the then outstanding aggregate principal amount of the Bonds plus any
accrued and unpaid interest thereon, all measured by the Purchaser in its
reasonable discretion.

 

(b)             In the event Borrower fails to maintain the minimum Debt Yield
set forth above, all available revenues that would otherwise be distributed to
the Borrower under the terms of the Cash Management Agreement shall be paid to
the Purchaser.

 

Section 9.15.                             Right to Reappraise.  Upon thirty (30)
days’ notice to the Borrower, the Purchaser will have the right to conduct or
have conducted by an independent appraiser acceptable to the Purchaser,
appraisals of all remaining Collateral in a form and substance

 

51

--------------------------------------------------------------------------------


 

satisfactory to the Purchaser.  The costs of said appraisals will be paid for by
the Borrower if such appraisal is required by any applicable law or regulation
imposed with respect to the Purchaser or the Loan or upon the occurrence and
continuance of an Event of Default.

 

Section 9.16.                             Change in Location.  The Borrower
shall not relocate the Project or any part thereof out of the State.  The
Borrower shall not relocate the project within the State without the prior
written consent of an Authorized Authority Representative and an opinion of Bond
Counsel that the relocation will not cause the Bonds to fail to be a “qualified
bond” for purposes of Section 6431 of the Code, or otherwise make the Authority
ineligible to receive Debt Service Subsidy Payments.

 

Section 9.17.                             Purchaser to Receive Requisitions.  In
the event the Bank is terminated or replaced as Administrative Agent under the
Building Loan Agreement, the Borrower shall cause requisitions under such
Agreement to be delivered to the Bank for review and approval contemporaneously
with the delivery of such requisitions under the terms of the Building Loan
Agreement.

 

52

--------------------------------------------------------------------------------


 

ARTICLE X

 

BORROWER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

TO THE AUTHORITY

 

The Borrower hereby represents, warrants and covenants to the Authority and the
Purchaser that:

 

Section 10.01.                       Inducement.  The availability of financial
assistance from the Authority as provided for herein has been an important
inducement to the Borrower to undertake the Project and to locate the Project in
the State.

 

Section 10.02.                       No Untrue Statements.  The Borrower
covenants that the representations, statements and warranties of the Borrower
set forth in the Application, this Bond Agreement, or any other Loan Document
(1) are true, correct and complete, (2) do not contain any untrue statement of a
material fact, and (3) do not omit to state a material fact necessary to make
the statements contained herein or therein not misleading or incomplete.  The
Borrower understands that all such statements, representations and warranties
have been relied upon as an inducement by the Authority to issue the Bond and
make the Loan and by the Purchaser to purchase the Bond.

 

Section 10.03.                       Project Users.  The Borrower, as the fee
owner of the Project, shall enter into a ground lease with the QALICB, which
will enter into space leases with the Schools. Except for the Ground Leases and
the leases with the Schools, prior to leasing, subleasing or consenting to the
subleasing or assignment of any lease of all or any part of the Premises with
respect to the Charter School Project, and upon the request of the Authority
from time to time thereafter, the Borrower shall cause a Project Occupant
Information Form to be submitted to the Authority by every prospective lessee,
sublessee or lease assignee of the Premises.  The Borrower shall not permit any
such leasing, subleasing or assigning of leases that would impair the
eligibility of the Bonds to receive the Debt Service Subsidy Payments, or that
would impair the ability of the Borrower or the QALICB to (i) cause the Premises
not to be operated as an authorized project under the Act, or (ii) be ineligible
for any financing related thereto, including but not limited to, the Permitted
Indebtedness and other indebtedness of the QALICB borrowed in connection with
the Project.

 

Section 10.04.                       Maintain Existence, Merge, Sell, Transfer. 
The Borrower shall maintain its existence as a legal entity and shall not sell,
assign, transfer or otherwise dispose of the Project or substantially all of its
assets or change its corporate structure without the consent of the Authority
and the Purchaser; provided however that the Borrower may merge with or into or
consolidate with or transfer to another urban renewal entity, and the Project or
this Bond Agreement may be transferred pursuant to such merger or consolidation
without violating this section provided (1) the Borrower causes the proposed
surviving, resulting or transferee company to furnish the Authority with a
Change of Ownership Information Form (with a copy to the Purchaser); (2) the net
worth of the surviving, resulting or transferee company following the merger,
consolidation or transfer is equal to or greater than the net worth of the
Borrower

 

53

--------------------------------------------------------------------------------


 

immediately preceding the merger, consolidation or transfer; (3) any litigation
or investigations in which the surviving, resulting or transferee company or its
principals, officers and directors are involved, and any court, administrative
or other orders to which the surviving, resulting or transferee company or its
officers and directors are subject, relate to matters arising in the ordinary
course of business; (4) the right to receive Debt Service Subsidy payments;
(5) the surviving, resulting or transferee company assumes in writing the
obligations of the Borrower under this Bond Agreement and the Note; (6) after
the merger, consolidation or transfer, the Project shall be operated as a public
school facility within the meaning of Section 54F of the Code and an authorized
project under the Act; and (7) the written consent of the Purchaser to such
action is furnished to the Authority.

 

Section 10.05.                       Relocate Project.  The Borrower shall not
relocate the Project or any part thereof out of the State.  The Borrower shall
not relocate the Project within the State without the prior written consent of
an Authorized Authority Representative and the Purchaser and an opinion of Bond
Counsel that the relocation will not affect the receipt of the Debt Service
Subsidy payments with respect to the Bonds.

 

Section 10.06.                       Operate Project. The Borrower shall operate
or cause the Project to be operated (i) as an authorized project for a purpose
and use as provided for under the Act and (ii) in compliance with the terms of
the Project Documents, the documents governing the Permitted Indebtedness and
the regulations applicable and the documents governing the other indebtedness of
the QALICB borrowed in connection with the Project, in each case until the
expiration or earlier termination of this Bond Agreement.

 

Section 10.07.                       Annual Certification.  On each anniversary
hereof, the Borrower shall furnish to the Authority the following:

 

(a)                                  a certification indicating whether or not
the Borrower is aware of any condition, event or act which constitutes an Event
of Default, or which would constitute an Event of Default with the giving of
notice or passage of time, or both, under any of the Loan Documents;

 

(b)                                 a written description of the present use of
the Project and a description of any anticipated material change in the use of
the Project or in the number of employees employed at the Project, and

 

(c)                                  a report from every entity that leases or
occupies space at the Project indicating the number of persons the entity
employs at the Project.

 

Section 10.08.                       Preservation of Project.  (A)  The Borrower
will at all times preserve and protect the Project in good repair, working order
and safe condition, and from time to time will make, or will cause to be made,
all needed and proper repairs, renewals, replacements, betterments and
improvements thereto including those required after a casualty loss.  The
Borrower shall pay or cause to be paid all operating costs, utility charges and
other costs and expenses arising out of ownership, possession, use or operation
of the Project.  Neither the

 

54

--------------------------------------------------------------------------------


 

Authority nor the Purchaser shall have any obligation nor makes any warranties
respecting the condition or operation of the Project.

 

(B)                                The Borrower will not use as a basis for
contesting any assessment or levy of any tax the financing under this Bond
Agreement or the issuance of the Bonds by the Authority and, if any
administrative body or court of competent jurisdiction shall hold for any reason
that the Premises or the Project are exempt from taxation by reason of the
financing under this Bond Agreement or issuance of the Bonds by the Authority or
other Authority action in respect thereto, the Borrower covenants to make
payments in lieu of all such taxes in an amount equal to such taxes and, if
applicable, interest and penalties.

 

Section 10.09.                       Access to the Project and Inspection.  The
Authority, the Purchaser and their duly authorized agents shall have the right,
at all reasonable times upon the furnishing of notice that is reasonable under
the circumstances to the Borrower, to enter upon the Project, the Premises and
to examine and inspect the Project and the Collateral.

 

Section 10.10.                       Additional Information.  Until payment in
full of the Bonds shall have occurred the Borrower shall promptly, from time to
time, deliver to the Authority or the Purchaser such information and materials
relating to the Project and the Borrower as such party may reasonably request. 
Authorized representatives of the Authority and/or the Purchaser shall also be
permitted, at all reasonable times, to examine the books and records of the
Borrower with respect to the Project and the Collateral and the obligations of
the Borrower hereunder and under the other Loan Documents, but any such
representative shall not be entitled to access to trade secrets or other
proprietary information (other than financial information of the Borrower).

 

Section 10.11.                       Project Sign.  At the direction and in the
discretion of the Authority, the Borrower will be required to post a sign
indicating that the financing was provided in part by the Authority.  The
maintenance of the sign shall be at the expense of the Borrower.

 

Section 10.12.                       Affirmative Action and Prevailing Wage
Regulations; Davis-Bacon Compliance.  As determined by the Authority, the
Borrower shall comply with the Authority’s Affirmative Action and Prevailing
Wage Rate Regulations and to that end copies of the Affirmation Action
Regulations are available on the Authority’s Internet web page at:
www.njeda.com/affirmativeaction or contacting: New Jersey Economic Development
Authority - Internal Process Management - Gateway One, Suite 900, Newark, New
Jersey 07102 Phone (973) 648-4130 or e-mail: affirmativeaction@njeda.com.  In
any event, the Borrower shall pay the greater of the Prevailing Wage Rate, as
defined in the Prevailing Wage Provision or the prevailing wage rate established
under the Davis-Bacon Act (Subchapter IV of chapter 31 of title 40 of the United
States Code).

 

55

--------------------------------------------------------------------------------


 

ARTICLE XI

 

DEFAULTS AND REMEDIES

 

Section 11.01.                       Event of Default.  Any one or more of the
following events shall constitute an Event of Default hereunder and under the
other Loan Documents:

 

(a)                                  Failure of Borrower to pay any installment
of principal, sinking fund payment, interest or other costs or expenses on the
date when it is due hereunder or under the Note.

 

(b)                                 Failure of Borrower to perform or comply
with any of the agreements, conditions, covenants, provisions or stipulations
contained in the Note, this Bond Agreement or in any other Loan Documents
securing the Note, or delivered to the Authority or the Purchaser by Borrower in
connection with the Note, and continuance of such failure uncured for fifteen
(15) days from the date of notice thereof (other than for an Event of Default
described in paragraph (a) hereof and any other payment default or a default
which is not curable as determined by the Purchaser) provided that, in the event
of a non-monetary Event of Default which is capable of being cured (as
determined by the Purchaser), but which shall take longer than fifteen (15) days
to cure, the Purchaser shall agree to extend the time for the cure to a total of
thirty (30) days provided that the Borrower has promptly commenced the cure and
is diligently pursuing same to the satisfaction of the Authority and the
Purchaser.

 

(c)                                  If any representation or warranty by or on
behalf of the Borrower made herein or in any report, certificate, financial
statement or other instrument furnished in connection with this Bond Agreement
or any other Loan Documents shall prove to be false or misleading in any
material respect when made.

 

(d)                                 Any assignment for the benefit of creditors
made by Borrower (in general or with respect to the Borrower’s properties) or
the Borrower shall generally not pay, or shall be unable to pay, or shall admit
in writing the Borrower’s inability to pay the Borrower’s debts as such debts
become due.

 

(e)                                  Appointment of a receiver, liquidator or
trustee for Borrower or of any of its properties; the filing by or against
Borrower (in general or with respect to the Borrower’s properties) of any
petition for bankruptcy pursuant to the Federal Bankruptcy Code or any similar
federal or State statute (and, in the case of any such petition filed against
Borrower, such petition is not dismissed within forty-five (45) days); or the
institution of any proceeding for the dissolution or liquidation of Borrower.

 

(e)                                  The occurrence of an event of default
(beyond any applicable notice, grace or cure period) under any other
obligation(s) or loan(s) due from the Borrower to the Purchaser.

 

56

--------------------------------------------------------------------------------


 

(f)                                    Any event or condition exists resulting
in a material adverse effect on the business, operation, condition (financial or
otherwise), assets or property of the Borrower or its Affiliates or the ability
of the Borrower to satisfy its obligations under the Loan Documents.

 

(g)                                 The transfer of title to or possession of
any interest in all or any part of the Project or the Premises or the other
Collateral, to any party, in contravention of this Agreement without the written
consent of the Authority or the Purchaser.

 

(h)                                 The Borrower shall enter into any additional
financing on the Collateral, other than for Permitted Indebtedness without the
consent of the Purchaser.

 

(i)                                     The occurrence of an event of default
under any of the other Loan Documents or the Project Documents.

 

(j)                                     The occurrence of a Determination of
Ineligibility.

 

(k)                                  The failure by the Borrower to cause an
Affiliate thereof to close the Residential Loan by December 31, 2012 and the
Borrower has not increased the amount of cash collateral by $1,000,000 pursuant
to the Deposit Account Security Agreement and the Guaranties.

 

Section 11.02.                       Purchaser’s Remedies.  Upon the occurrence
of an Event of Default, subject to the Intercreditor Agreement and the Ground
Lease, and at any time thereafter during the continuance of such Event of
Default, the Purchaser may take one or more of the following remedial steps:

 

(a)                                  by notice to the Authority and the
Borrower, declare the entire principal amount of the Note to be due and payable
forthwith, whereupon the Note shall become forthwith due and payable, both as to
principal and interest, without presentment, demand, protest, or other notice of
any kind, all of which are hereby expressly waived, anything contained herein or
in the Note to the contrary notwithstanding;

 

(b)                                 take any action at law or in equity to
collect the payments then due and thereafter to become due under the Note or any
other Loan Document, or to enforce performance and observance of any obligation,
agreement or covenant of the Borrower under any of the Loan Documents;

 

(c)                                  take possession of the Borrower’s interest
in any and all of the Collateral without terminating this Bond Agreement, and
pursue remedies of a creditor under the Uniform Commercial Code as adopted in
the State and assign, sell or lease, or otherwise dispose of the Borrower’s
interest in the Collateral for the account of the Borrower, and the Borrower
shall then be liable for the amounts due under this Bond Agreement and the Note
and the other Loan Documents less amounts received pursuant to such assignment
or contract of sale or lease or other disposition of the Borrower’s interest in
the Collateral and the amount of such difference shall then be immediately due
and payable.  The Borrower hereby agrees that, in the event the Purchaser does
take possession of any or all the Collateral as provided herein, the obligation
of

 

57

--------------------------------------------------------------------------------


 

the Borrower to pay such amounts due or to become due under this Bond Agreement
and the Note shall survive such repossession;

 

(d)                                 without further notice or demand or legal
process, enter upon any premises of the Borrower and take possession any or all
of the Collateral, all records and items relating to the Collateral and, at the
Purchaser’s request, the Borrower will assemble the Collateral and such records
and items relating to the Collateral and deliver them to the Purchaser; and

 

(e)                                  with or without judicial process, sell,
lease or otherwise dispose of any or all of the Collateral at public or private
sale or proceedings, by one or more contracts, in one or more parcels, at the
same or different times and places, with or without having the Collateral at the
place of sale or other disposition, to such Persons, for cash or credit or for
future delivery and upon such other terms, as the Purchaser may, in its sole
discretion, deem best in each such matter.  The purchaser of any of the
Collateral at any such sale shall hold the same free of any equity of redemption
or other right or claim of the Borrower, all of which, together with all rights
of stay, exemption or appraisal under any statute or other law now or hereafter
in effect, the Borrower hereby unconditionally waives to the fullest extent
permitted by law.  If any of the Collateral is sold on credit or for future
delivery, the Purchaser shall not be liable for the failure of the purchaser to
pay for same and, in the event of such failure, the Purchaser may resell such
Collateral.

 

(f)                                    The Borrower further agrees that notice
of the time after which any private sale or other intended disposition or action
relating to any of the Collateral is to be made or taken, shall be deemed
commercially reasonable notice thereof, and shall satisfy the requirements of
any applicable statute or other law, if such notice is delivered or mailed (by
ordinary first class mail, postage prepaid) not less than five (5) Business Days
prior to the date of the sale, disposition or other action to which the notice
related.  The Purchaser shall not be obligated to make any sale or other
disposition or take other action pursuant to such notice and may, without other
notice or publication, adjourn or postpone any public or private sale or other
disposition or action by announcement at the time and place fixed therefor, and
such sale, disposition or action may be held or accomplished at any time or
place to which the same may be so adjourned or postponed.

 

(g)                                 The Purchaser may purchase any or all of the
Collateral at any public sale and may purchase at private sale any of the
Collateral that is of a type customarily sold in a recognized market or the
subject of widely distributed price quotations or as may be further permitted by
law.  The Purchaser may make payment of the purchase price for any Collateral by
credit against the then outstanding amount of the Obligations.

 

(h)                           The Purchaser may apply the funds in any account
maintained under this Agreement or, at its discretion, retain any or all of the
Collateral, and apply the same in satisfaction of part or all of the
Obligations.

 

(i)                                The Purchaser may settle, renew, extend,
compromise, compound, exchange or adjust claims in respect of any of the
Collateral or any legal proceedings brought in respect thereof.

 

58

--------------------------------------------------------------------------------


 

(j)                               The Purchaser may demand, sue for, collect or
receive any money or property, at any time payable or receivable on account of
or in exchange for, or make any compromises they deem desirable, including,
without limitation, extending the time of payment, arranging for payment in
installments, or otherwise modifying the terms or rights with respect to any of
the Collateral, all of which may be without notice to or consent by the Borrower
and without otherwise discharging or affecting the obligations hereunder, the
Collateral or the security interest therein or lien thereon.

 

(k)                            Endorse the name of the Borrower upon any and all
checks, drafts, money orders, and other instruments for the payment of monies
which are payable to the Borrower and constitute proceeds of the Collateral.

 

(l)                               Notify account debtors to the Borrower to make
payment directly to the Purchaser or its designee.

 

Under no circumstances shall the Purchaser be or become liable to the Borrower
or anyone else for any reason arising out of any damages to or suffered by the
Borrower resulting from or in any way connected with the Purchaser’s pursuit of
any of the remedies set forth herein.

 

Upon the institution of any such action hereunder by the Purchaser, the
Purchaser shall be entitled to the appointment of a receiver for the Collateral
without proof of the depreciation of the value of same.

 

If the Purchaser shall have proceeded to enforce its rights under this Bond
Agreement or the other Loan Documents and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Purchaser, then the parties hereto shall be restored respectively to
their several positions and rights hereunder, and all obligations, rights,
remedies and powers of the parties hereto shall continue as though no such
proceedings had taken place.

 

Without limiting the generality of the foregoing, upon the happening of any
Event of Default, all of the Borrower’s legal or equitable right, title and
interest in the Premises, and the Borrower’s right to possession thereof may be
terminated by an action for foreclosure or repossession in accordance with the
statutes of the State.

 

For so long as the Purchaser is the holder of the Bonds, the Purchaser or the
Agent on behalf of the Purchaser will have the right to immediately and without
notice or other acts to set off against any of the Borrower’s obligations to the
Purchaser any sum owed by the Purchaser or any of its affiliates in any capacity
to the Borrower whether due or not, or any property of the Borrower’s in the
possession of the Purchaser or any of its affiliates, and the Purchaser will be
deemed to have exercised such right of set off and to have made a charge against
any such sum or property immediately upon the occurrence of any Event of
Default, even though the actual book entries may be made at some time subsequent
thereto.

 

59

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, if the Borrower commits a
breach or threatens to commit a breach, of any of the provisions of this Bond
Agreement or any other Loan Document, the Purchaser shall have the right and
remedy, without posting bond or other security, to have the provisions of this
Bond Agreement or any other Loan Document specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Purchaser and
that money damages will not provide an adequate remedy therefor.

 

Section 11.03.                       Authority’s Remedies.  (a)  Upon the
occurrence of an Event of Default as set forth in Section 11.01, and at any time
thereafter during the continuance of such Event of Default, the Authority may
call and cancel the Bonds by giving written notice in accordance with the
provisions of Section 12.01.  The Borrower, the Purchaser and any assigns hereby
expressly agree that the Bonds may be called and cancelled by the Authority and
upon the date specified in the notice from the Authority (the “Cancellation
Date”), which shall be at least thirty (30) and no more than sixty (60) days
after the giving of such notice, the Bonds will be called and cancelled.  The
Purchaser will deliver the Bonds to the Authority for cancellation upon the
Cancellation Date, but even if such delivery does not occur, the Bonds will be
considered cancelled and of no further force or effect on the Cancellation Date.

 

(b)                                 If the Borrower commits a breach or
threatens to commit a breach, of any of the provisions of this Bond Agreement or
any other Loan Document, the Authority shall have the right and remedy, without
posting bond or other security to have the provisions of this Bond Agreement or
any other Loan Document specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Authority and that money
damages will not provide an adequate remedy therefor.

 

Section 11.04.                       Effect of Cancellation of the Bonds. 
(i) Upon the Cancellation Date, the Note will evidence the indebtedness from the
Borrower to the Purchaser and all of its terms, including the interest rate at
the Default Rate and payment terms therein specified, will control the
obligations of the Borrower to the Purchaser; provided that such cancellation
shall not limit the rights of the Purchaser to pursue its rights and remedies
against the Borrower pursuant to 11.02 hereof or of any of the other Loan
Documents.

 

(ii)                                  If the Bonds are cancelled and the
interest rate on the Note is increased to the Taxable Rate (as defined in the
Note) or the Default Rate, as determined by the Purchaser, the monthly payment
shall be modified to reflect the difference between the interest stated in the
Note and the increased interest rate called for in this Section 11.04.  This
condition may be reflected in a separate agreement to be prepared by Counsel for
the Purchaser at the Borrower’s expense (it being understood however, that the
failure to prepare any such separate agreement shall not be deemed to affect the
automatic operation of this Section in any way).  The Authority will no longer
be a party to this Bond Agreement and shall have no further rights with respect
thereto (except its right to enforce the Borrower’s obligation to pay the Rebate
Amount, obtain outstanding fees and to enforce its right of indemnification,
which shall survive) and shall be released of any and all debts, liabilities and
obligations to any party under this Bond Agreement, the Bond or any other Loan
Document.  The Authority and the Purchaser shall execute and

 

60

--------------------------------------------------------------------------------


 

deliver to each other such other documents and agreements as the other may
reasonably request in order to evidence the cancellation of the Bond and the
withdrawal of the Authority from the transaction.

 

(iii)                               Upon cancellation of the Bond pursuant to
the provisions hereof, the Authority hereby agrees that the Purchaser (except as
stated above) shall automatically be vested with all of the Authority’s right,
title and interest in and to the Loan Documents.  Any amounts remaining in any
account maintained hereunder on the Cancellation Date after deduction of amounts
which may be due the Authority pursuant to the terms of this Bond Agreement are
assigned to the Purchaser.  The Authority hereby authorizes the Agent to pay to
the Purchaser any such amounts remaining in the accounts maintained hereunder on
the Cancellation Date after payments which may be due the Authority.

 

(iv)                              In the event that there is a dispute among any
of the parties concerning the right of the Authority to cancel the Bond pursuant
to the provisions of this Section, the Borrower shall nevertheless comply with
the terms of the Note as hereinabove amended and make all payments required
thereunder from and after the Cancellation Date directly to the Purchaser.  If a
court of competent jurisdiction determines finally that the Authority’s
attempted cancellation of the Bond violated the terms of this Agreement, the
Bond will be reinstated in accordance with the final order of the court, but
until such final order is made, the Borrower will continue to comply with the
terms of the Note as hereinabove amended.  If the court so directs by final
order, any overpayment by the Borrower will be returned to it by the Bond
Purchaser upon reinstatement of the Bond (after deduction, if applicable, of all
costs of the Authority and the Purchaser).

 

Section 11.05.                       No Remedy Exclusive.  No remedy herein
conferred or reserved to the Authority or the Purchaser is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Bond Agreement or any other Loan Document or now or hereafter
existing at law or in equity or by statute.  No delay or omission to exercise
any right or power accruing upon any Event of Default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  In order to entitle the Authority or the Purchaser to exercise any
remedy reserved to it in this Article XI, it shall not be necessary to give
notice, other than such notice as may be required in this Article XI.

 

Section 11.06.                       Waiver of Event of Default. 
Notwithstanding anything in this Bond Agreement or in any of the other Loan
Documents to the contrary, neither the Agent nor the Purchaser shall have the
right to waive an Event of Default under any of the Loan Documents which arises
out of a violation of a Reserved Right without the prior written consent of the
Authority, which the Authority shall give in its sole and complete discretion. 
Notwithstanding anything herein or in any other Loan Document to the contrary,
nothing herein shall affect the Authority’s unconditional right to enforce its
Reserved Rights.

 

Section 11.07.                       Agreement to Pay Attorneys’ Fees and
Expenses.  In the event the Borrower should default under any of the provisions
of this Bond Agreement or other Loan

 

61

--------------------------------------------------------------------------------


 

Documents and either the Authority, the Agent or the Purchaser shall require and
employ attorneys or incur other expenses for the collection of payments due or
to become due or for the enforcement or performance or observance of any
obligation or agreement on the part of the Borrower or enforcement of the Bonds
under any Loan Document, the Borrower agrees that it will, on demand therefor,
pay to the Authority, the Agent or the Purchaser, as the case may be, the
reasonable fees of such attorneys and such other expenses so incurred by the
Authority, the Agent or the Purchaser.

 

Section 11.08.                       Immunity of the Authority.  In the exercise
of the powers of the Authority and its members, officers, employees or agents
under this Bond Agreement, and including without limitation the application of
moneys, the investment of funds, the assignment or other disposition of the
Collateral in the event of default by the Borrower, neither the Authority nor
its members, officers, employees or agents shall be accountable to the
Purchaser, the Agent or the Borrower for any action taken or omitted by it or
them in good faith and believed by it or them to be authorized or within the
discretion or rights or powers conferred.  The Authority and its members,
officers, employees and agents shall be protected in its or their acting upon
any paper or document believed by it or them to be genuine, and it and they may
conclusively rely upon the advice of counsel and may (but need not) require
further evidence of any fact or matter before taking any action.

 

Section 11.09.                       No Additional Waiver Implied by One
Waiver.  In the event any agreement contained in any Loan Document should be
breached by any party and thereafter such breach should be waived by any party,
such waiver shall be limited to the particular breach so waived and shall not be
deemed to waive any other breach hereunder or thereunder.

 

62

--------------------------------------------------------------------------------


 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01.        Notice.  Any notice or other communication to the parties
to this Bond Agreement shall be in writing and conclusively deemed to have been
received by, and to be effective on the date on which delivered to it, at the
address listed below or, if sent by certified mail, postage prepaid, on the
third Business Day after the day on which mailed, or if sent by nationally
recognized overnight courier service, on the first Business Day following pick
up by such courier service, addressed to the party at said address:

 

Authority:

New Jersey Economic Development Authority

 

36 West State Street

 

PO Box 990

 

Trenton, New Jersey 08625

 

Attn:       Director of Bonds and Incentives

 

 

Borrower:

RBH-TRB East Mezz Urban Renewal Entity, LLC

 

c/o RBH Group

 

16 West 36 Street, Suite 801

 

New York, New York 10018

 

Attn:  Mr. Ron Beit

 

 

With a copy to:

McManimon & Scotland LLC

 

1037 Raymond Blvd   Suite 400

 

Newark, New Jersey  07102

 

Attn:  Leah Sandbank, Esq.

 

 

Purchaser:

TD Bank, N.A.

 

317 Madison Avenue

 

New York, New York 10017

 

Attn:  Matthew Schatz, Vice President

 

 

With a copy to:

Windels Marx Lane & Mittendorf, LLP

 

120 Albany Street Plaza

 

New Brunswick, NJ 08901

 

Attn:  John Bitar, Esq.

 

 

Agent:

TD Bank, N.A.

 

317 Madison Avenue

 

New York, New York 10017

 

Attn:       Matthew Schatz, Vice President

 

The addresses set forth hereinabove may be changed pursuant to notice given in
accordance with this Section 12.01.

 

63

--------------------------------------------------------------------------------


 

Section 12.02.        Concerning Successors and Assigns; Participations.  All
covenants, agreements, representations and warranties made herein, in the other
Loan Documents and in the certificates delivered pursuant hereto and thereto
shall survive the making of the Loan herein contemplated and the execution and
delivery of the Note and shall continue in full force and effect so long as the
Obligations are outstanding and unpaid and, as between the Borrower and the
Purchaser (including, without limitation, the provisions contained in this Bond
Agreement with respect to the Collateral and the Purchaser’s liens, rights and
remedies with respect thereto), so long as the obligations of the Borrower
created pursuant to the Loan Facilities and secured by the Collateral remain
outstanding and unpaid.  Whenever in this Bond Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrower which are contained in this Bond Agreement shall bind its
successors and assigns and inure to the benefit of the successors and assigns of
the Authority and the Purchaser.

 

The Purchaser reserves the right to sell a participation interest in the Bond,
in whole or in part, to one or more purchasers, whether related or unrelated to
the Purchaser.  The Purchaser may supply any potential participant all
information, financial or otherwise, pertaining to the Borrower or any other
entity which is owned or controlled by it, which the Purchaser has in its
possession.  Any reference to the Purchaser shall also be deemed a reference to
the initial holder of the Bond and/or the assignee thereof if same is assigned
or sold.

 

Section 12.03.        Costs and Expenses.  All expenses in connection with the
preparation, execution, delivery, recording and filing of this Bond Agreement,
the Note and other Loan Documents and in connection with the preparation,
issuance and delivery of the Bonds, the Authority’s fees, the fees and expenses
of Bond Counsel, the fees and expenses of the Purchaser and the fees and
expenses of Counsel for the Purchaser shall be paid directly by the Borrower. 
The Borrower shall also pay throughout the term of the Bonds the Authority’s
annual fees and expenses and the Purchaser’s annual and special fees and
expenses under this Bond Agreement, the Note and the other Loan Documents,
including, but not limited to, reasonable attorney’s fees and all costs of
issuing the Bonds, and any costs and expenses in connection with any approval,
consent or waiver under, or modification of, any such document.

 

Section 12.04.        New Jersey Law Governs.  This Bond Agreement and the other
Loan Documents shall be construed in accordance with and governed by the laws of
the State (without regard to the State’s conflicts of laws principles).

 

Section 12.05.        Modification in Writing.  The waiver of any provision of
this Bond Agreement or any other Loan Document, or consent to any departure by
the Borrower therefrom shall, in no event, be effective unless the same shall be
in writing and signed by the Authority, the Purchaser and the Borrower.  Any
such waiver shall be effective only in the specific instance and for the purpose
for which given.  No notice to or demand upon the Borrower in any case shall
entitle it to any other further notice or demand in the same circumstances.

 

Section 12.06.        Failure to Exercise Rights.  Neither any failure nor any
delay on the part of the Authority, the Purchaser or the Borrower in exercising
any right, power or privilege hereunder or under any other Loan Document shall
operate as a waiver hereof or thereof, nor

 

64

--------------------------------------------------------------------------------


 

shall a single or partial exercise thereof preclude any other or further
exercise of any other right, power or privilege.

 

Section 12.07.        Assignment of Loan Documents.  The Borrower acknowledges
that the Loan Documents are being assigned, concurrently with the execution
hereof, by the Authority to the Purchaser as security for the Bonds pursuant to
the terms of the Authority’s Assignment.  The Authority retains the Reserved
Rights and the right, jointly and severally with the Purchaser, to specifically
enforce the provisions contained in the Loan Documents.

 

The Borrower assents to such assignment and hereby agrees that, as to the
Purchaser, its obligation to make payments under the Loan Documents shall be
absolute, and shall not be subject to any defense or any right of set-off,
counterclaim or recoupment arising out of any breach by the Authority of any
duty or obligation to the Borrower, whether hereunder or otherwise, or out of
indebtedness or liability at any time owing to the Borrower by the Authority.

 

Section 12.08.        Further Assurances and Corrective Instruments.  The
Authority, the Purchaser and the Borrower agree that they will, from time to
time, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, such supplements hereto and such further instruments as may
reasonably be required for correcting any inadequate or incorrect description of
the Project or the Collateral or for carrying out the intention of or
facilitating the performance of this Bond Agreement.

 

Section 12.09.        Authority May Rely on Certificates.  The Authority, Agent
and/or the Purchaser shall be protected and shall incur no liability in acting
or proceeding, or in not acting or not proceeding, in good faith and in
accordance with the terms of this Bond Agreement, upon any resolution, order,
notice request, consent, waiver, certificate, statement, affidavit, requisition,
bond or other paper or document which it shall in good faith believe to be
genuine and to have been adopted or signed by the proper board or Person or to
have been prepared and furnished pursuant to any of the provisions of this Bond
Agreement, or upon the written opinion of any attorney, engineer, accountant or
other expert believed by it to be qualified in relation to the subject matter,
and the Authority, Agent and/or the Purchaser shall not be under any duty to
make any investigation or inquiry as to any statements contained or matters
referred to in any such instrument.

 

Section 12.10.        Captions.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Bond Agreement.

 

Section 12.11.        Severability.  In the event any provision of this Bond
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render any other provision
hereof unenforceable.

 

Section 12.12.        Counterparts.  This Bond Agreement may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

65

--------------------------------------------------------------------------------


 

Section 12.13.        Effective Date and Term.  This Bond Agreement shall become
effective upon its execution and delivery by the parties hereto, and all
representations and warranties shall be deemed to have been made as of such date
of execution and delivery and shall remain in full force and effect from the
date hereof and, subject to the provisions hereof, shall expire on such date as
the Bonds and the interest thereon, the Note and the interest thereon and all
other expenses, penalties, fees, additions to tax or sums to which the Authority
and the Purchaser (including those arising under the Loan Facilities) are
entitled, have been fully paid and retired.

 

Section 12.14.        Application of New Jersey Contractual Liability Act. 
Notwithstanding anything to the contrary contained herein or in the other Loan
Documents, this Bond Agreement and the other Loan Documents are subject to the
limitations of the provisions of the New Jersey Contractual Liability Act,
N.J.S.A. 59:13-1, et seq. and the New Jersey Tort Claims Act, N.J.S.A. 59:2-1,
et seq.  While the New Jersey Contractual Liability Act, N.J.S.A. 59:13-1, et
seq. is not applicable by its terms to claims arising under contracts with the
Authority, the Borrower, the Agent and the Purchaser hereby agree that such
statute (except N.J.S.A. 59:13-9) shall be applicable to all claims arising
against the Authority under this Bond Agreement and the other Loan Documents.

 

Section 12.15.        Waiver of Jury Trial.  THE BORROWER HEREBY WAIVES ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN ANY AND ALL DISPUTES RELATING TO, OR
ARISING UNDER, THIS BOND AGREEMENT AND/OR THE NOTE.

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Bond Agreement and,
where applicable, attested, as of the date first written above.

 

ATTEST:

 

NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Rosenfeld

Gregory Ritz

 

 

John J. Rosenfeld

Assistant Secretary

 

 

Director of Bonds and Incentives

 

[AUTHORITY’S SIGNATURE PAGE TO BOND AGREEMENT]

 

--------------------------------------------------------------------------------


 

WITNESS:

 

RBH-TRB EAST MEZZ URBAN RENEWAL ENTITY, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

By:

/s/ Ron Beit-Halachmy

 

 

 

 

Ron Beit-Halachmy, Authorized Signatory

 

[BORROWER’S SIGNATURE PAGE TO BOND AGREEMENT]

 

--------------------------------------------------------------------------------


 

WITNESS:

 

TD BANK, N.A.

 

 

 

 

 

 

 

 

/s/ John Bitar

 

By:

/s/ Matthew Schatz

John Bitar, Esq

 

 

Matthew Schatz

 

 

 

Vice President

 

[PURCHASER’S SIGNATURE PAGE TO BOND AGREEMENT]

 

--------------------------------------------------------------------------------


 

The duties of the Agent as set forth in the foregoing Bond Agreement dated as of
December 1, 2011 are hereby accepted this 29th day of December, 2011.

 

 

 

 

TD BANK, N.A.,

 

 

as Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Schatz

 

 

 

Matthew Schatz

 

 

 

Vice President

 

[AGENT’S SIGNATURE PAGE TO BOND AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BORROWER’S COMPLETION CERTIFICATE

 

TO:         TD Bank, N.A.

317 Madison Avenue

New York, New York 10017

 

Pursuant to Section 5.06 of the Bond Agreement by and among the New Jersey
Economic Development Authority (the “Authority”), RBH-TRB East Mezz Urban
Renewal Entity, LLC (the “Borrower”), and TD Bank, N.A. (“the Purchaser”), dated
as of December 1, 2011 (the “Bond Agreement”), the undersigned, an Authorized
Borrower Representative, the Closing Date, certifies that (all capitalized
undefined terms used herein shall have the same meaning ascribed to them in the
Bond Agreement):

 

(i)                                                                                    
the restoration of the Project was completed as of
                                                    , 20        ;

 

(ii)                                                                                 
the cost of all labor, services, materials and supplies used in the restoration
of the Project have been paid, or will be paid from amounts retained by TD Bank,
N.A., the Agent, at the Borrower’s direction for any cost of the restoration of
the Project not now due and payable or, if due and payable, not presently paid;

 

(iii)                                                                              
the equipment necessary for the restoration of the Project, if any (the “Project
Equipment”) has been installed to Borrower’s satisfaction; such Project
Equipment so installed is suitable and sufficient for the efficient operation of
the Project for the intended purposes and all costs and expenses, if any,
incurred in the acquisition and installation of such Project Equipment have been
paid, or will be paid from amounts retained by the Agent at the Borrower’s
direction for any cost of the restoration of the Project not now due and payable
or, if due and payable, not presently paid;

 

(iv)                                                                             
the Project is being operated as an authorized “project” under the Act and
substantially as proposed in the Borrower’s application to the Authority, as
amended and supplemented in writing;

 

(v)                                                                                
If determined by the Authority to be applicable, the Borrower has complied with
the Authority’s Affirmative Action and Prevailing Wage Rate Regulations in using
the proceeds of insurance or condemnation awards for the restoration of the
Project (copies of the Affirmation Action Regulations were available on the
Authority’s Internet web page at: www.njeda.com/affirmativeaction or by
contacting: New Jersey Economic Development Authority - Internal Process
Management - Gateway One,

 

Exh. A-1

--------------------------------------------------------------------------------


 

Suite 900, Newark, New Jersey 07102 Phone (973) 648-4130 or by e-mail:
affirmativeaction@njeda.com).

 

I acknowledge that any amount hereafter remaining in the Escrow Accounts (except
amounts therein sufficient to cover costs of the restoration of the Project not
now due and payable or not presently paid) shall be used by the Agent to make
prepayments of principal only on the Loan as provided in Section 5.06 of the
Bond Agreement and shall not be invested at a yield materially higher than the
yield on the Bond.  This certificate is given without prejudice to any rights
against third parties which exist on the date hereof or which may subsequently
come into being.

 

 

 

 

RBH-TRB EAST MEZZ URBAN RENEWAL ENTITY, LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

Approved:

 

 

 

TD BANK, N.A., as Purchaser

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Authorized Representative

 

 

 

 

Exh. A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

POST ISSUANCE COMPLIANCE

USE OF QUALIFIED SCHOOL CONSTRUCTION BOND FINANCED PROPERTY AND PROCEEDS

 

The Borrower agrees that, on or prior to the occurrence of any of the following
events, which are not otherwise addressed in the Borrower’s tax certificate for
the Bonds, the Borrower will notify the Authority in accordance with
Section 9.03(p):

 

1.             Change in use of the Bond Financed Property — if any portion of
the Bond Financed Property will be used in a manner other than as a public
school facility within the meaning of Section 54F of the Code (a “Public School
Facility”);

 

2.             Leases of the Bond Financed Property — if any portion of the Bond
Financed Property is to be leased, or otherwise subject to an agreement which
give possession of any portion of the Bond Financed Property to anyone, for use
other than as a Public School Facility;

 

3.             Sinking fund or pledge fund — if the Borrower, or any
organization related to the Borrower, identifies funds which are expected to be
use to pay debt service on the Bonds or secure the payment of debt service on
the Bonds, other than those funds or accounts described in the bond documents
for the Bonds.

 

4.             Compliance with Davis-Bacon —  if the Borrower fails to comply
with the prevailing wage rate established under the Davis-Bacon Act (Subchapter
IV of chapter 31 of title 40 of the United States Code).

 

Exh. B-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Exceptions to Section 8.10

 

NONE

 

Sch. A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

(Intentionally Omitted)

 

Sch. B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Debt Service Schedule

 

See Attached Schedule.

 

Sch. C-1

--------------------------------------------------------------------------------